ACCEPTED
                                                                                                       04-15-00117-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                   4/2/2015 2:57:19 PM
                                                                                                         KEITH HOTTLE
                                                                                                                CLERK

                                            NO. 04–15–00117–CV
                                        IN THE COURT OF APPEALS
                                                                         FILED IN
                                   FOR THE FOURTH DISTRICT OF TEXAS4th COURT OF APPEALS
                                             AT SAN ANTONIO         SAN ANTONIO, TEXAS
                                                                              04/2/2015 2:57:19 PM
                                                                                KEITH E. HOTTLE
                                       RHINO CONTRACTORS, LLC,                        Clerk

                                                           APPELLANT,
                                                      V.
                            VULCAN CONSTRUCTION MATERIALS, LP,
                                                           APPELLEE.

                                    On Appeal from the 288th District Court
                                            Bexar County, Texas


                                          BRIEF OF APPELLANT


                                                    EDWARD F. VALDESPINO
                                                    State Bar No. 20424700
                                                    edward.valdespino@strasburger.com
                                                    Judith R. Blakeway
                                                    State Bar No. 02434400
                                                    Judith.Blakeway@strasburger.com
                                                    STRASBURGER & PRICE, LLP
                                                    2301 Broadway
                                                    San Antonio, Texas 78215
                                                    Telephone: (210) 250-6000
                                                    Facsimile: (210) 250-6100

                                                    ATTORNEYS FOR APPELLANT
                                                    RHINO CONTRACTORS, LLC




1785604.1/SPSA/36984/0101/040215
                                    Identity of Parties and Counsel

          In accordance with Rule 38.1(a) of the Texas Rules of Appellate Procedure,

Appellees provide the following complete list of all parties and counsel to the trial

court’s order that forms the basis of this appeal.

                            Party                                     Counsel
RHINO CONTRACTORS, LLC                            EDWARD F. VALDESPINO
          Appellant                               State Bar No. 20424700
                                                  edward.valdespino@strasburger.com
                                                  Judith R. Blakeway
                                                  State Bar No. 02434400
                                                  Judith.Blakeway@strasburger.com
                                                  STRASBURGER & PRICE, LLP
                                                  2301 Broadway
                                                  San Antonio, Texas 78215
                                                  Telephone: (210) 250-6000
                                                  Facsimile: (210) 250-6100



VULCAN CONSTRUCTION                               Robert W. Wachsmuth
MATERIALS, LP                                     State Bar No. 20626000
    Appellees                                     bob@rwwattorneys.com
                                                  Zachary J. Fanucchi
                                                  State Bar No. 24028548
                                                  zach@rwwattorneys.com
                                                  Robert Wachsmuth & Associates, PC
                                                  9311 San Pedro Ave., Suite 707
                                                  San Antonio, Texas 78216
                                                  Telephone: (210) 342–2707
                                                  Facsimile: (210) 342–2701




                                                  ii
1785604.1/SPSA/36984/0101/040215
                                   Statement Regarding Oral Argument

          This case involves the straightforward application of well–established law to

undisputed facts. Therefore, oral argument is unlikely to significantly aid the court

in its disposition.




                                                  iii
1785604.1/SPSA/36984/0101/040215
                                                      Table of Contents

Identity of Parties and Counsel ................................................................................. ii
Statement Regarding Oral Argument ...................................................................... iii
Table of Contents ......................................................................................................iv
Table of Authorities ..................................................................................................vi
Statement of the Case................................................................................................. 1
Issues Presented ......................................................................................................... 2
Statement of Facts ...................................................................................................... 3
Summary of Argument .............................................................................................. 5
Standard of Review .................................................................................................... 7
Argument and Authorities.......................................................................................... 7
          I.         The trial court erred in denying the motion for new trial because
                     Rhino did not receive notice of the suit. ............................................... 7
          II.        The trial court erred in failing to grant the motion for new trial
                     because Rhino established the Craddock factors. ................................. 9
                     A.            Rhino’s failure to appear was not intentional or the result
                                   of conscious indifference. ........................................................... 9
                     B.            Rhino had a meritorious defense. ............................................. 10
                     C.            Granting the motion for new trial would not prejudice
                                   Vulcan. ...................................................................................... 11
          III.       The evidence is legally and factually insufficient to support the
                     judgment. ............................................................................................. 12
                     A.            The actual damages awarded by the trial court are not
                                   supported by legally or factually sufficient evidence. .............. 13
                     B.            The award of prejudgment interest is not supported by
                                   legally or factually sufficient evidence. .................................... 16
                     C.            The award of attorney’s fees is not supported by legally
                                   or factually sufficient evidence. ................................................ 17


                                                                   iv
1785604.1/SPSA/36984/0101/040215
Conclusion ............................................................................................................... 18
Certificate of Compliance ........................................................................................ 19
Certificate of Service ............................................................................................... 20
Appendix .................................................................................................................. 21
          1.         Default Judgment

          2.         Original Petition

          3.         Motion for Entry of Default Judgment

          4.         First Amended Motion to Set Aside Default Judgment




                                                              v
1785604.1/SPSA/36984/0101/040215
                                             Table of Authorities
                                                                                                               Page(s)
CASES
Andrews v. East Tex. Medical Ctr.–Athens,
  885 S.W.2d 264 (Tex. App.–Tyler 1994, no writ) ............................................. 13
Arenivar v. Providian Nat’l Bank,
   23 S.W.3d 496 (Tex. App.–Amarillo 2000, no pet.) .......................................... 12
Arthur Andersen & Co. v. Perry Equip Corp.,
   945 S.W.2d 812 (Tex. 1997) ......................................................................2, 6, 17

Barnes v. Stone Way Ltd. Partnership,
  330 S.W.3d 925 (Tex. App.–Beaumont 2011, no pet.) ...................................... 10
Brown Electric. Contractors, Inc. v. Kelly,
   595 S.W.2d 610 (Tex. Civ. App.–Austin 1980, no writ) ................................... 14
Caldwell v. Barnes,
  154 S.W.3d 93 (Tex. 2004)................................................................................... 8

Central Tex. Micrographics v. Leal,
  98 S.W.2d 292 (Tex. App.–San Antonio 1995, no writ) .................................... 18

Craddock v. Sunshine Bus Lines, Inc.,
  133 S.W.2d 124 (Tex. 1939) ..................................................2, 6, 8, 9, 10, 11, 18
Dibco Underground, Inc. v. JCF Bridge & Concrete Inc.,
   No. 03–09–00255–CV, 2010 Tex. App. LEXIS 2531 (Tex. App.–Austin
   2010, no pet.) ...................................................................................................... 14

Dolgencorp of Tex., Inc. v. Lerma,
  288 S.W.3d 922 (Tex. 2009) ........................................................................10, 11

El Apple I, Ltd. v. Olivas,
   370 S.W.3d 757 (Tex. 2012) .............................................................................. 18

Enernational Corp. v. Exploitation Eng’rs, Inc.,
  705 S.W.2d 749 (Tex. App.–Houston [1st Dist.] 1986, writ ref’d n.r.e.) .......... 15
Estate of Pollack v. McMurrey,
   858 S.W.2d 388 (Tex. 1993) ....................................................................7, 10, 11

                                                            vi
1785604.1/SPSA/36984/0101/040215
Fidelity & Guar. Ins. Co. v. Drewery Constr. Co.,
   186 S.W.3d 571 (Tex. 2006) ............................................................................ 7, 8

Gause v. Roden,
  66 S.W.2d 400 (Tex. App.–Amarillo 1933, no writ).......................................... 15

Griswold v. Carlson,
   249 S.W.2d 58 (Tex. 1952)................................................................................. 15

Holt Atherton Indus., Inc. v. Heine,
  835 S.W.2d 80 (Tex. 1992)................................................................................. 12

In re R.R.,
    209 S.W.3d 112 (Tex. 2006) .............................................................................. 11

Johnson & Higgins of Texas, Inc. v. Kenneco Energy, Inc.,
   962 S.W.2d 507 (Tex. 1998) .............................................................................. 16
Jones v. Ben Maines Air Conditioning, Inc.,
   621 S.W.2d 437 (Tex. Civ. App.–Texarkana 1979, no writ) .......................14, 15
L’Arte De La Mode, Inc. v. Neiman Marcus Group,
   395 S.W.3d 291 (Tex. App.–Dallas 2013, no pet.) ............................................ 10

Mathis v. Lockwood,
  166 S.W.3d 743 (Tex. 2005) ................................................................................ 8
Mega Builders, Inc. v. Am. Door Prods. Inc.,
  No. 01–12–00196–CV, 2013 Tex. App. LEXIS 2831 (Tex. App.–
  Houston [1st Dist.] 2013, no pet.)....................................................................... 14

Milestone Operating, Inc. v. Exxon Mobile Corp.,
   388 S.W.3d 307 (Tex. 2012) ......................................................................7, 8, 10

Mobilevision Imaging Svcs., L.L.C. v. Lifecare Hosp. of N. Tex.,
  260 S.W.3d 561 (Tex. App.–Dallas 2008, no pet.) .............................................. 8

Nguyen v. Short, How, Frels & Heitz, P.C.,
  108 S.W.3d 558 (Tex. App.–Dallas 2003, pet. denied)...................................... 14

Otis Elevator Co. v. Parmelee,
   850 S.W.2d 179 (Tex. 1993) .............................................................................. 12


                                                      vii
1785604.1/SPSA/36984/0101/040215
Panditi v. Apostle,
  180 S.W.3d 924 (Tex. App.–Dallas 2006, no pet.) ......................................14, 15

Peralta v. Heights Medical Ctr., Inc.,
   485 U.S. 80, 108 S. Ct. 896 (1988).................................................................... 7, 8

Powers v. Adams,
  2 S.W.3d 496 (Tex. App.–Houston [14th Dist.] 1999, no pet.) ......................... 13

Red Hot Enter., LLC v. Yellow Book Sales & Distrib. Co.,
  No. 04–11–00686–CV, 2012 Tex. App. LEXIS 5967 (Tex. App.–San
  Antonio 2012, no pet.) ........................................................................................ 16

San Antonio Water Sys. v. McKnight,
   No. 04–02–00239–CV, 2003 Tex. App. LEXIS 548, 2003 WL 141047
   (Tex. App.–San Antonio Jan. 22, 2003, no pet.) .................................................. 9

Sutherland v. Spencer,
   376 S.W.3d 752 (Tex. 2012) ......................................................................7, 8, 10
Texas Commerce Bank, Nat’l Ass’n v. New,
   3 S.W.3d 515 (Tex. 1999)................................................................................... 12
Texas Sting Ltd. v. RB Foods Inc.,
   82 S.W.3d 644 (Tex. App.–San Antonio 2002, no pet.) ...................................... 9
Tips v. Heartland Dev., Inc.,
   961 S.W.2d 618 (Tex. App.–San Antonio 1998, no pet.) .................................. 16
Titan Indem. Co. v. Old South Ins. Group, Inc.,
   221 S.W.3d 703 (Tex. App.–San Antonio 2006, no pet.) .................................. 11

Williamsburg Nursing Home, Inc. v. Paramedics, Inc.,
   460 S.W.3d 168 (Tex. App.–Houston [1st Dist.] 1970, no writ) ....................... 15

Woollett v. Matyastik,
  23 S.W.3d 48 (Tex. App.–Austin 2000, pet. denied) ......................................... 18

STATUTES
TEX. CIV. PRAC. & REM. CODE § 38.001(7) and (8)................................................. 17



                                                       viii
1785604.1/SPSA/36984/0101/040215
RULES
TEX. R. CIV. P. 185 .......................................................................................13, 14, 15

TEX. R. CIV. P. 241 ................................................................................................... 12

TEX. R. CIV. P. 243 ................................................................................................... 12




                                                           ix
1785604.1/SPSA/36984/0101/040215
                                   Statement of the Case



Nature of the Case                       This is an appeal from a no–answer default
                                         judgment on a suit for breach of contract or,
                                         in the alternative, on a sworn account.




Trial Court                              The Honorable David Canales
                                         73rd Judicial District Court
                                         The Honorable Stephanie Walsh
                                         45th Judicial District Court
                                         Bexar County, Texas
                                         Cause No. 2014–CI–15870




Trial Court Disposition                  Judge Canales granted Plaintiff’s motion for
                                         default judgment. Judge Walsh denied
                                         Defendant’s motion for new trial.




1785604.1/SPSA/36984/0101/040215
                                                Issues Presented

          1.         Did the trial court err in overruling Defendant’s motion for new
                     trial when Defendant’s agent for service’s testimony that she did
                     not receive notice of suit before a default was entered was
                     uncontroverted.

          2.         Did the trial court err in denying Defendant’s motion for new
                     trial when Defendant established the Craddock factors, namely
                     ●             Defendant’s failure to appear was not intentional or the
                                   result of conscious indifference;

                     ●             Defendant had a meritorious defense;
                     ●             granting the motion for new trial would not prejudice
                                   Plaintiff.
          3.         Did the trial court err in refusing to grant a new trial when
                     ●             damages were unliquidated and the affidavit to prove
                                   damages stated that the outstanding principal balance of
                                   the attached account was due and unpaid, but no account
                                   was attached so that there was no evidence of the items sold,
                                   date, or charge for each item, or any details of how the
                                   amount was computed;
                     ●             the default judgment included prejudgment interest in the
                                   amount of $12,561.36 when the petition sought prejudgment
                                   interest at the rate of 18%, but the attached contract, which
                                   was the source for interest, provided for only a late fee of
                                   1% per month on the unpaid balance, and there was no
                                   evidence of the rate of interest used, the accrual date, the
                                   unpaid balance to which interest was applied, or any other
                                   information about the interest calculation;

                     ●             the default judgment awarded $60,484.68 in attorney’s fees,
                                   but the attorney’s fee affidavit failed to state that the fees
                                   were reasonable or necessary, or any of the other Arthur
                                   Andersen factors, or to attach any billing records.



                                                        2
1785604.1/SPSA/36984/0101/040215
                                   Statement of Facts

          Vulcan Construction Materials, LP (“Vulcan”) sued Rhino Contractors, LLC

(“Rhino”) for breach of contract or, in the alternative, on a sworn account. C.R. 1–

4. Vulcan pleaded that it had provided materials to Rhino for use in Rhino’s

construction business, that Rhino had failed and refused to pay amounts due and

owing to Vulcan, and that Vulcan was owed a total of $454,846.76. C.R. 2. Vulcan

requested attorney’s fees and prejudgment interest at the rate of 18%. C.R. 2–3.

Attached to the petition was an affidavit stating that “the outstanding principal

balance of the attached account . . . the sum of $454,846.76 is . . . just and true, due

and unpaid and that all just and lawful offsets, payments and credits have been

allowed.” C.R. 5. However, no account was attached.

          Also attached to the petition was a commercial credit application which

provided for a monthly late charge equal to “the lesser of one percent (1%) per

month or the maximum amount permitted by State Law on outstanding balances on

Applicant’s account unpaid after thirty (30) days from the billing date.” C.R. 7. It

further provided that terms of each individual sale were set forth on each invoice.

Id. But no invoices were attached.

          After attempts at personal service were unsuccessful, Vulcan filed a motion

for substituted service and obtained an order for substituted service, by leaving a

copy of the petition and citation on the front door of Defendant’s registered agent’s


                                           3
1785604.1/SPSA/36984/0101/040215
residence. C.R. 28–32. After Rhino failed to answer, Vulcan filed a motion for

default judgment. C.R. 12. No additional evidence was introduced when the default

was signed by Judge Canales. Instead, Vulcan relied upon the affidavit attached to

its petition

          In connection with its motion for default, Vulcan submitted an affidavit from

its attorney. The attorney’s fee affidavit merely stated that “usual and customary

fees in this cause are $60,484.68,” and contained no information about what was

done, by whom, how long it took, at what hourly rate, the experience or

qualifications of the attorney performing the services, or that the fees were

reasonable or necessary. C.R. 15. No billing records or other documentation were

attached. Id.

          Nevertheless, Vulcan obtained a default judgment that awarded it damages

of $454,846.76, prejudgment interest in the amount of $12,561.36, and $60,484.68

in attorney’s fees.

          Rhino filed a timely motion for new trial arguing that its failure to answer

was not due to conscious indifference, but because it never received notice of the

lawsuit. C.R. 18–21. Rhino further alleged a meritorious defense to Vulcan’s

claim, namely that there was a dispute as to the invoices underlying the alleged

debt. C.R. 21–22. Rhino agreed to go to trial promptly and reimburse Vulcan for

its costs in taking the default judgment. C.R. 18.


                                            4
1785604.1/SPSA/36984/0101/040215
          After the deadline for filing the motion for new trial, but while the trial court

still had plenary jurisdiction, Rhino filed a first amended motion for new trial

attaching affidavits from Nancy Russell, the registered agent for service of Rhino,

stating that Rhino never received a copy of the petition until after the default

judgment was issued. C.R. 55–94. Russell also stated that Vulcan’s invoices

contained numerous billing errors and that the amount sought by Vulcan was

“substantially in excess of any outstanding balance to which Vulcan may

ultimately be entitled.” C.R. 63. A second affidavit from Russell attached a listing

of outstanding balances of all transactions with Vulcan and payments made to

Vulcan, and internal emails and notes regarding the disagreement with Vulcan over

improper crediting of Rhino’s accounts, demonstrating a bona fide dispute over the

allowance of lawful payments, credits and offsets. C.R. 64–94.

          The trial court granted leave to file Rhino’s amended motion for new trial

with the attached affidavits, C.R. 144, but denied Rhino’s motion for new trial.

C.R. 146. Rhino timely appealed. C.R. 155.

                                   Summary of Argument

          The trial court erred in overruling Rhino’s motion for new trial because

Rhino’s agent for service’s testimony that she did not receive notice of suit before

a default was entered was uncontroverted.




                                              5
1785604.1/SPSA/36984/0101/040215
          The trial court also erred in denying Rhino’s motion for new trial because

Rhino established the Craddock factors––Rhino’s failure to appear was not

intentional or the result of conscious indifference, Rhino had a meritorious defense,

and granting the motion for new trial would not prejudice Vulcan.

          Alternatively, assuming that Rhino is not entitled to a new trial on liability, it

nevertheless is entitled to a new trial on damages because Vulcan’s damages were

unliquidated and not proved by legally or factually sufficient evidence.               The

affidavit Vulcan submitted to prove damages stated that the outstanding principal

balance of the attached account was due and unpaid, but no account was attached

so that there was no evidence of the items sold, date, or charge for each item, or

any details of how the amount was computed. Similarly, the default judgment

included prejudgment interest in the amount of $12,561.36 when the petition

sought prejudgment interest at the rate of 18%, but the attached contract, which

was the source for interest, provided for only a late fee of 1% per month, and there

was no evidence of the rate of interest used, the billing date, the outstanding

balance to which interest was applied, or any other information sufficient to allow

the trial court to calculate pre–judgment interest. The attorney’s fee affidavit was

likewise defective, failing to state that the fees were reasonable or necessary, or

any of the other Arthur Andersen factors, or to attach any billing records.




                                               6
1785604.1/SPSA/36984/0101/040215
          The judgment should be reversed and the case remanded for a new trial. In

the alternative, the portions of the judgment assessing damages, attorney’s fees and

interest should be reversed and remanded for a new trial of those awards.

                                      Standard of Review

          A trial court’s ruling on a motion for new trial is reviewed for abuse of

discretion. But if a defendant asserts that it did not file an answer because it never

received notice, the default generally must be set aside. Sutherland v. Spencer,

376 S.W.3d 752 (Tex. 2012). Not receiving the citation is always a sufficient

excuse for not answering. Fidelity & Guaranty Ins. Co. v. Drewery Constr. Co.,

186 S.W.3d 571, 574 (Tex. 2006); Estate of Pollack v. McMurrey, 858 S.W.2d
388, 391 (Tex. 1993). It is also an abuse of discretion to deny a new trial if “(1) the

failure of the defendant to answer before judgment was not intentional, or the

result of conscious indifference on his part but was due to a mistake or accident;

(2) the motion for new trial sets up a meritorious defense; and (3) granting the

motion will occasion no delay or otherwise work an injury to plaintiff.” Milestone

Operating, Inc. v. Exxon Mobile Corp., 388 S.W.3d 307, 309 (Tex. 2012).

                                   Argument and Authorities

I.        The trial court erred in denying the motion for new trial because Rhino
          did not receive notice of the suit.
          In Peralta v. Heights Medical Ctr., Inc., 485 U.S. 80, 86, 108 S. Ct. 896,

899–900 (1988), the United States Supreme Court held that a defendant who has

                                              7
1785604.1/SPSA/36984/0101/040215
never received notice of the pending litigation is not required to comply with

Craddock’s meritorious defense requirement. Mathis v. Lockwood, 166 S.W.3d
743, 744 (Tex. 2005); Mobilevision Imaging Svcs., L.L.C. v. Lifecare Hosp. of N.

Tex., 260 S.W.3d 561, 564 (Tex. App.–Dallas 2008, no pet.). If a defendant does

not appear because he did not receive the suit papers, “the default generally must

be set aside.” Fidelity & Guar. Ins. Co. v. Drewery Constr. Co., 186 S.W.3d 571,

574 (Tex. 2006); Caldwell v. Barnes, 154 S.W.3d 93, 96–97 (Tex. 2004);

Sutherland v. Spencer, 376 S.W.3d 752, 757 (Tex. 2012)(Jefferson J.

dissenting)(“Not receiving the citation is always a sufficient excuse for not

answering.”)

          Here, the uncontroverted testimony1 of Nancy Russell, Defendant’s agent for

service, that she did not receive a copy of the petition posted on the front door of

her home is sufficient to entitle Rhino to a new trial. Milestone Operating, Inc. v.

Exxon Mobile Corp., 388 S.W.3d 307, 309 (Tex. 2012)(Defendant’s agent’s

testimony that he did not recall being served sufficed even when eyewitness

testified she saw process server hand him the suit papers). When, as here, a party

receives no notice, she satisfies the first prong of Craddock and does not have to

meet the remaining prongs of the test to be entitled to a new trial. Peralta v.



1
  The trial court granted leave to file Ms. Russell’s affidavits, which were attached to the
amended motion for new trial, on the day of the hearing on the motion for new trial. C.R. 144.

                                              8
1785604.1/SPSA/36984/0101/040215
Heights Med. Ctr., Inc., 485 U.S. 80, 84 (1998); Texas Sting Ltd. v. RB Foods Inc.,

82 S.W.3d 644, 649 (Tex. App.–San Antonio 2002, no pet.).

II.       The trial court erred in failing to grant the motion for new trial because
          Rhino established the Craddock factors.

          A.         Rhino’s failure to appear was not intentional or the result of
                     conscious indifference.
          More than 75 years ago, the Texas Supreme Court enunciated the standard

that courts follow today in examining no answer default judgments. Craddock v.

Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (Tex. 1939). Under Craddock, a

trial court must set a default judgment if (1) the failure of the defendant to answer

before judgment was not intentional or the result of conscious indifference, but was

due to a mistake or accident; (2) the motion for new trial sets up a meritorious

defense; and (3) a new trial will cause neither delay nor undue prejudice to the

plaintiff. Id; see also San Antonio Water Sys. v. McKnight, No. 04–02–00239–CV,

2003 Tex. App. LEXIS 548, 2003 WL 141047, at *1 (Tex. App.–San Antonio Jan.

22, 2003, no pet.); Tex. Sting Ltd. v. R.B. Foods, Inc., 82 S.W.3d 644, 650 (Tex.

App.–San Antonio 2002, pet. denied). Thus, where the elements of the Craddock

test are satisfied, a trial court abuses its discretion in denying a motion for new

trial. Tex. Sting, Ltd., 82 S.W.3d at 650.

          Because Rhino never received the suit papers, it need not establish the

Craddock factors. Nevertheless, Rhino did establish that its failure to appear was



                                             9
1785604.1/SPSA/36984/0101/040215
not intentional or the result of conscious indifference. Nancy Russell testified that

“because Rhino never received the petition prior to the entry of default judgment,

Rhino’s failure to answer the Petition was neither intentional nor due to conscious

indifference.” C.R. 62–93. This suffices to satisfy the first Craddock factor.

Milestone Operating, Inc. v. Exxon Mobile Corp., 388 S.W.3d 307 (Tex.

2012)(failure to recall being served sufficient); Sutherland v. Spencer, 376 S.W.3d
752 (Tex. 2012)(forgetting about suit because of weather and holidays sufficient

excuse to negate intentional or consciously indifferent conduct); Estate of Pollack

v. McMurrey, 858 S.W.2d 388, 391 (Tex. 1993)(lack of evidence that defense

attorney knew his client had been served was enough to show failure to answer

“could not have been intentional or the result of conscious indifference.”)

          B.         Rhino had a meritorious defense.
          A motion sets up a meritorious defense if it alleges facts which in law would

constitute a defense to plaintiff’s cause of action and is supported by affidavits or

other evidence providing prima facie proof that the defendant has such a defense.

Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d 922 (Tex. 2009); L’Arte De La

Mode, Inc. v. Neiman Marcus Group, 395 S.W.3d 291, 294 (Tex. App.–Dallas

2013, no pet.); Barnes v. Stone Way Ltd. Partnership, 330 S.W.3d 925 (Tex. App.–

Beaumont 2011, no pet.) Once evidence of a meritorious defense is established,

the allegations supporting it must be taken as true in spite of controverting


                                              10
1785604.1/SPSA/36984/0101/040215
evidence. Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d 922 (Tex. 2009); In re

R.R., 209 S.W.3d 112, 116 (Tex. 2006); Titan Indem. Co. v. Old South Ins. Group,

Inc., 221 S.W.3d 703, 709 (Tex. App.–San Antonio 2006, no pet.)

          Rhino established that the debt alleged by Vulcan was disputed, setting up a

meritorious defense to Vulcan’s claims for both sworn account and breach of

contract. C.R. 63–94. Russell’s affidavit established that Rhino had been double–

billed and not properly credited with payments, offsets, and credits. Id. Rhino thus

satisfied the second element of the Craddock standard.

          C.         Granting the motion for new trial would not prejudice Vulcan.
          Rhino also satisfied the third Craddock factor by stating that Vulcan would

not be prejudiced by granting the motion and by agreeing to go to trial promptly

and reimburse Vulcan for its costs in taking the default judgment. C.R. 18–22.

Once Rhino alleged that granting a new trial would not injure Vulcan, the burden

of proof shifted to Vulcan to prove injury. Dolgencorp v. Lerma, 288 S.W.3d 922

(Tex. 2009); Estate of Pollack v. McMurrey, 858 S.W.2d 388, 393 (Tex. 1993).

Vulcan did not meet its burden. It did not allege or prove a specific injury such as

loss of witnesses or evidence, that would negate Rhino’s claim of no undue delay

or injury. Because Vulcan did not prove such harm or injury as would preclude the

granting of a new trial, Rhino satisfied the third prong of the Craddock test.




                                              11
1785604.1/SPSA/36984/0101/040215
III.      The evidence is legally and factually insufficient to support the
          judgment.
          Once a default judgment is taken against an non–answering defendant on an

unliquidated claim, all allegations of fact set forth in the petition are deemed

admitted, except for the amount of damages. Texas Commerce Bank, Nat’l Ass’n v.

New, 3 S.W.3d 515, 516 (Tex. 1999). If the claim is liquidated and proved by an

instrument in writing, the damages shall be assessed by the court. TEX. R. CIV.

P. 241. A claim is liquidated if the amount of damages caused by the defendant can

be accurately calculated from (1) the factual, as opposed to conclusory, allegations

in the petition, and (2) an instrument in writing. Arenivar v. Providian Nat’l Bank,

23 S.W.3d 496, 497 (Tex. App.–Amarillo 2000, no pet.) If the damages being

claimed are unliquidated, the court rendering a default judgment must hear

evidence as to damages. TEX. R. CIV. P. 243; Holt Atherton Indus., Inc. v. Heine,

835 S.W.2d 80, 83 (Tex. 1992). The legal and factual sufficiency of evidentiary

support for the amount of unliquidated damages may be challenged on appeal. Otis

Elevator Co. v. Parmelee, 850 S.W.2d 179, 180–81 (Tex. 1993); Heine,
835 S.W.2d at 86. If a no evidence point is sustained as to unliquidated damages

resulting from an uncontested, no–answer default judgment, the appropriate

disposition is remand for a new trial on the issue of unliquidated damages. See Id.

          Assuming without conceding that by its default, Rhino admitted the

allegations in Vulcan’s pleading that it agreed to pay some amount to Vulcan, and

                                          12
1785604.1/SPSA/36984/0101/040215
that it did not do so, the amount owed remained unliquidated. Vulcan’s claims for

attorney’s fees and prejudgment interest were also unliquidated. Vulcan’s

affidavits are insufficient to support the awards for damages, attorney’s fees and

interest.

          A.         The actual damages awarded by the trial court are not supported
                     by legally or factually sufficient evidence.
          Vulcan sued for breach of contract and, in the alternative, a sworn account.

The only contract attached to its pleadings is a commercial credit application

which does not reflect the sale of any goods, their price, or quantity or when they

were sold. C.R. 7. It simply sets forth terms of Rhino purchases on credit from

Vulcan but does not reflect any actual purchases. So it does not prove any

damages.

          In the alternative, Vulcan sued on a sworn account. To establish a prima

facie case in a suit on a sworn account, Vulcan must have strictly adhered to Rule

185, which governs suits on sworn accounts. See TEX. R. CIV. P. 185; Powers v.

Adams, 2 S.W.3d 496, 498 (Tex. App.–Houston [14th Dist.] 1999, no pet.);

Andrews v. East Tex. Medical Ctr.–Athens, 885 S.W.2d 264, 267 (Tex. App.–Tyler

1994, no writ). Under this rule, a plaintiff’s petition on a sworn account must

contain “a systematic, itemized statement of the goods or services sold, . . . reveal

offsets made to the account, and [ ] be supported by an affidavit stating the claim is

within the affiant’s knowledge, and that it is ‘just and true.’” Andrews, 885 S.W.2d
13
1785604.1/SPSA/36984/0101/040215
at 267; Mega Builders, Inc. v. Am. Door Prods. Inc., No. 01–12–00196–CV, 2013

Tex. App. LEXIS 2831 *19 (Tex. App.–Houston [1st Dist.] 2013, no

pet.)(testimony that account was “just and true” did not constitute prima facie

evidence of debt in absence of itemized record); Dibco Underground, Inc. v. JCF

Bridge & Concrete Inc., No. 03–09–00255–CV, 2010 Tex. App. LEXIS 2531, *16

(Tex. App.–Austin 2010, no pet.)(affidavit that did not include systematic record

was insufficient under Rule 185); Panditi v. Apostle, 180 S.W.3d 924, 926 (Tex.

App.–Dallas 2006, no pet.)(stating requirements for sworn account petition and

accompanying affidavit, including requirement that account “show with reasonable

certainty the name, date, and charge for each item, and provide specifics or details

as to how the figures were arrived at”); Nguyen v. Short, How, Frels & Heitz, P.C.,

108 S.W.3d 558, 562 (Tex. App.–Dallas 2003, pet. denied)(same). The systematic

record of labor or materials furnished must clearly identify “the amount or nature

of the labor done or of the materials furnished, the date that such labor was

performed or materials furnished, the charge for the labor, and the charge for

materials.” Jones v. Ben Maines Air Conditioning, Inc., 621 S.W.2d 437, 438 (Tex.

Civ. App.–Texarkana 1979, no writ); see also Brown Electric. Contractors, Inc. v.

Kelly, 595 S.W.2d 610, 611 (Tex. Civ. App.–Austin 1980, no writ). “The account

must show with reasonable certainty the name, date, and charge for each item, and

provide specifics or details as to how the figures were arrived at.” Panditi, 180


                                        14
1785604.1/SPSA/36984/0101/040215
S.W.3d at 926. “General statements . . . without description of specific items are

insufficient to comply with Rule 185.” Jones v. Ben Maines Air Conditioning, Inc.,

621 S.W.2d 437, 439 (Tex. Civ. App.–Texarkana 1981, no writ). If there is a

deficiency in the plaintiff’s sworn account, the account will not constitute prima

facie evidence of the debt. Enernational Corp. v. Exploitation Eng’rs, Inc., 705
S.W.2d 749, 750 (Tex. App.–Houston [1st Dist.] 1986, writ ref’d n.r.e.).

          Vulcan’s evidence did not comply with the requirements of Rule 185

because, although Vulcan’s credit manager verified that the “attached account”

was within his knowledge and was “just and true,” no account was attached.

Vulcan did not include any systematic or itemized record of the parties’

transactions. Thus, Vulcan’s affidavit did not constitute prima facie evidence of

Rhino’s debt. See Panditi, 180 S.W.3d at 927. (“If there is a deficiency in the

plaintiff’s sworn account, the account will not constitute prima facie evidence of

the debt.”); see also Enernational Corp., 705 S.W.2d at 750.

          An account insufficient on its face as a verified account under Rule 185 will

not support a default judgment. Griswold v. Carlson, 249 S.W.2d 58, 60 (Tex.

1952); Williamsburg Nursing Home, Inc. v. Paramedics, Inc., 460 S.W.3d 168,

169 (Tex. App.–Houston [1st Dist.] 1970, no writ); Gause v. Roden, 66 S.W.2d
400, 401 (Tex. App.–Amarillo 1933, no writ).




                                            15
1785604.1/SPSA/36984/0101/040215
          Because there was no itemized account attached to the affidavit, Vulcan’s

evidence was inadequate to support the judgment for $454,846.76. The judgment

must be reversed and remanded for a trial on damages.

          B.         The award of prejudgment interest is not supported by legally or
                     factually sufficient evidence.
          Vulcan requested interest at 18% per annum. C.R. 2. However, the credit

agreement attached to the petition did not specify an interest rate, but only a

monthly late charge “equal to the lesser of one percent (1%) per month or the

maximum amount permitted by State Law on outstanding balances on Applicant’s

account that are unpaid after thirty (30) days from the billing date.” C.R. 7.

          The default judgment awarded prejudgment interest in the amount of

$12,561.36. There is no evidence in the record from which the trial court could

calculate prejudgment interest. There is no evidence of what rate was used, on

what outstanding balance, from what billing date.

          The applicable post–judgment interest rate on the date the default judgment

was signed was 5% per annum, and the prejudgment rate is computed at the same

statutory rate. See Johnson & Higgins of Texas, Inc. v. Kenneco Energy, Inc.,

962 S.W.2d 507, 528 (Tex. 1998); Tips v. Heartland Dev., Inc., 961 S.W.2d 618,

624 (Tex. App.–San Antonio 1998, no pet.); Red Hot Enter., LLC v. Yellow Book

Sales & Distrib. Co., No. 04–11–00686–CV, 2012 Tex. App. LEXIS 5967 (Tex.

App.–San Antonio 2012, no pet.). But because no invoices are attached, there is no

                                              16
1785604.1/SPSA/36984/0101/040215
way to tell what amounts should bear interest and from which dates. Accordingly,

the interest award must be reversed and remanded for trial.

          C.         The award of attorney’s fees is not supported by legally or
                     factually sufficient evidence.
          Vulcan sought to recover attorney’s fees under Tex. Civ. Prac. & Rem. Code

§38.001(7) and (8) and pursuant to the contract. In support of its claim, its attorney

submitted an affidavit stating “usual and customary fees in this cause are

$60,484.68.” C.R. 15. He testified he was an attorney licensed to practice law in

Texas and familiar with attorney’s fees customarily charged in Bexar and adjacent

Texas counties. Id.

          The affidavit is not legally sufficient to support the trial court’s judgment. It

provides no information from which the trial court could compute attorney’s fees.

It contains no information about the Arthur Andersen factors. Arthur Andersen &

Co. v. Perry Equip Corp., 945 S.W.2d 812, 818–19 (Tex. 1997). The affidavit

supplies no detail about what services were rendered, by whom, the hours

expended, the attorney’s usual billing rate, the amount and time involved, the

novelty and difficulty of the questions involved, the skill required to perform the

legal service properly, preclusion of other employment, time limitations, nature

and length of professional relationship, experience, reputation or ability of the

attorney performing the services, whether the fee was fixed or contingent, or any

other information about whether the services were necessary and the fee was

                                              17
1785604.1/SPSA/36984/0101/040215
reasonable. El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 761 (Tex. 2012)(“[P]roof

should include . . . (1) the nature of the work, (2) who performed the service and

their rate, (3) approximately when the services were performed, and (4) the number

of hours worked.”); Woollett v. Matyastik, 23 S.W.3d 48, 52–53 (Tex. App.–Austin

2000, pet. denied)(evidence of fees insufficient: failed to detail work completed,

state attorney’s hourly fees or hours expended); cf. Central Tex. Micrographics v.

Leal, 98 S.W.2d 292, 299 (Tex. App.–San Antonio 1995, no writ)(attorney’s fees

evidence should include hourly rate and hours expended). Accordingly, the award

of attorney’s fees was erroneous and the judgment must be reversed and remanded

for further proceedings to calculate proper attorney’s fees.

                                     Conclusion

          Because Rhino received no notice of suit before the default judgment was

entered, and because it established the Craddock factors, the trial court erred in

overruling Rhino’s motion for new trial. Accordingly, the judgment should be

reversed and remanded for trial. In the alternative, because there is no legally

sufficient evidence to support the damages, interest and attorney’s fees awarded by

the trial court, the judgment should be reversed and remanded for trial on those

awards.




                                          18
1785604.1/SPSA/36984/0101/040215
                                             Respectfully submitted,

                                             /s/ Judith R. Blakeway
                                             EDWARD F. VALDESPINO
                                             State Bar No. 20424700
                                             edward.valdespino@strasburger.com
                                             Judith R. Blakeway
                                             State Bar No. 02434400
                                             Judith.Blakeway@strasburger.com
                                             STRASBURGER & PRICE, LLP
                                             2301 Broadway
                                             San Antonio, Texas 78215
                                             Telephone: (210) 250-6000
                                             Facsimile: (210) 250-6100

                                             ATTORNEYS FOR APPELLANT
                                             RHINO CONTRACTORS, LLC




                                   CERTIFICATE OF COMPLIANCE

          In accordance with Tex. R. App. P. 9.4(i)(1), I hereby certify that this Brief

of Appellant contains no more than 3,928 words.


                                             /s/ Judith R. Blakeway
                                             JUDITH R. BLAKEWAY




                                              19
1785604.1/SPSA/36984/0101/040215
                                   CERTIFICATE OF SERVICE

          Pursuant to E-Filing Standing Order, I certify that on April 2, 2015, I

electronically filed the foregoing with the Clerk of Court using the

EFile.TXCourts.gov electronic filing system which will send notification of such

filing to the following:

          Robert W. Wachsmuth
          bob@rwwattorneys.com
          Zachary J. Fanucchi
          zach@rwwattorneys.com
          Robert Wachsmuth & Associates, PC
          9311 San Pedro Ave., Suite 707
          San Antonio, Texas 78216
          Telephone: (210) 342–2707
          Facsimile: (210) 342–2701

                     Attorneys for Appellee Vulcan Construction Materials, LP


                                             /s/ Judith R. Blakeway
                                             JUDITH R. BLAKEWAY




                                               20
1785604.1/SPSA/36984/0101/040215
                                            NO. 04–15–00117–CV
                                        IN THE COURT OF APPEALS
                                   FOR THE FOURTH DISTRICT OF TEXAS
                                             AT SAN ANTONIO

                                       RHINO CONTRACTORS, LLC,
                                                           APPELLANT,
                                                      V.
                            VULCAN CONSTRUCTION MATERIALS, LP,
                                                           APPELLEE.

                                    On Appeal from the 288th District Court
                                            Bexar County, Texas


                                                 APPENDIX


1.        Default Judgment

2.        Original Petition

3.        Motion for Entry of Default Judgment

4.        First Amended Motion to Set Aside Default Judgment




                                                      21
1785604.1/SPSA/36984/0101/040215
APPENDIX 1
                                 DOCUMENT SCANNED AS FILED
                                                                              t-llim v.~~~m111\Q
                                                                              ~    2014CI15870 -0288



                                        CAUSE NO. 2014-CI-15870

      VULCAN CONSTRUCTION                           ~              IN THE DISTRJCT COURT
      MATERIALS, LP,                               §
      Plaintiff                                    §
                                                   §
      V.                                           §               288TH JUDICIAL DISTRJCT
                                                   §
      RHINO CONTRACTORS, LLC                       §
      Defendant                                     ~              BEXAR COUNTY, TEXAS

                                            DEFAULT JUDGMENT
             On    the~ day of December, 2014, came to be heard the above numbered and
      styled cause wherein VULCAN CONSTRUCTION MATERJALS, LP is the Plaintiff, and
      RHJNO CONTRACTORS, LLC is the Defendant. Plaintiff appeared through its attorney of
      record. Defendant, although duly cited to appear and answer herein, has failed to file an answer
      within the time allowed by law.
             The Court has considered the pleadings and records on file in this cause and the evidence
      and is of the opinion that judgment should be rendered for Plaintiff.
             It is accordingly ADJUDGED that VULCAN CONSTRUCTION MATERIALS, LP,
      Plaintiff, recover from RHINO CONTRACTORS, LLC, Defendant, judgment for:
              1.     Unpaid principal in the amount of $454,846. 76;

~l           2.      Prejudgment interest in the amount of$12,561.36;
             3.      Postjudgment interest at a rate of 5% on the total amount of the judgment, from
'l
0                    the date of judgment until paid;
/
2            4.      $60,484.68 as attorney's fees; and
~i~          5.      Couti costs in the amount of $429.1 0.
             It is ORDERED that Plaintiff shall have all writs of execution and other process
v
0     necessary to enforce this judgment.
L
             All relief not expressly granted herein is denied.
a            SIGNED on            DEC- .e 2014
f2.
g                                                   JUDGE PRESIDING




      16
                             DOCUMENT SCANNED AS FILED



I
.. APPROVED AS TO FORM:

    Robert Wachsmuth & Associates, PC
    9311 San Pedro Ave., Suite 707
    San Antonio, Texas 78216
    210-342-2707
    210-342-2701 (fax)


~~.!ittf
RObertW~       Wachsmuth
    State Bar No. 20626000
    bob@rwwattorneys.com
    Zachary J. Fanucchi
    State Bar No. 24028548
    zach@rwwattorneys.com

    ATTORNEY FOR PLAINTIFF




    17
APPENDIX 2
FILED
10/6/2014 11:39:40 AM
Donna Kay McKinney
Bexar County District Clerk             CIT PPS - SAC2
Accepted By: Marc Garcia

                              2014CI15870



                                   288TH




               1
substantial part of the events or omissions giving rise to the claim occurred.

                                           4. Jurisdiction

       4.1     Damages sought in this matter are within the jurisdictional limits of this Court.

Plaintiff seeks monetary relief of more than $200,000.00 but less than $1 ,000,000.00. Tex. R.

Civ. P. 47. Plaintiff demands judgment for all other reliefto which it is justly entitled.ld.

                                              5. Facts

       5.1     In or about August 2013, September 2013, November 2013, January 2014,

February 2014, and March 2014, VULCAN provided materials to RHINO for use in RHINO's

construction business.

       5.2     RHINO agreed to pay VULCAN the sums due and owing.

       5.3     Despite the fact that VULCAN provided goods to RHINO, it has failed and

refused to pay the amounts due and owing to VULCAN, despite proper demands by VULCAN

for the payment of same. VULCAN is owed a total of $454,846.76, exclusive of interest, which

accrues at the rate of 18% per annum.

                                  6. COUNT 1-Breach of Contract

       6.1     VULCAN and RHINO had a valid, enforceable Contract. See Exhibit "B."

RIIINO agreed to pay for the goods provided it by VULCAN. furthermore, VULCAN has

standing in that it is a patty to the Contract. RJ UNO breached the contract by refusing to pay the

amount owed to VULCAN. VULCAN has been injured due to the loss inflicted upon it. The

breach of contract was a material breach that goes to the essence of the Contract. These foregoing

facts were the proximate cause of VULCAN' s injuries. The amount of damages sustained by

VULCAN is $454,846.76. Interest accrues daily at the rate of 18% per annum.


                                                  2



2
                                7. COUNT 2-Suit on a Sworn Account

           7.1     In the alternative to count I , VULCAN provided RHINO goods on an open

    account. RH INO accepted the goods and became bound to pay VULCAN its designated charges,

    which were according to the terms of the parties' agreement. The amounts charged for said goods

    are reasonable and customary.

           7.2      VULCAN attaches a record of the account and the required affidavit as Exhibit

    "A" to this petition, and incorporates it by reference. The account accurately sets forth that goods

    were provided by VULCAN to RJ-IINO, the dates of delivery and the costs of the goods sold.

The account represents a record of the transactions that is similar to records VULCAN

systematically keeps in the ordinary course of its business.

           7.3     The date and amount of RHINO 's payment is fully accounted for and credited to

the account. The claim is just and true, is due, and all just and lawful offsets, payments and

credits have been allowed. The principle amount due and owing is $454,846.76.

                                            8. Attorney Fees

           8.1     Pursuant to Texas Civil Practice & Remedies Code § 38.001(7) & (8), VULCAN

is entitled to recover attorney fees. VULCAN is also entitled to recover attomey fees pmsuant to

the Agreement. See Exhibit "B."

                                        9. Conditions Precedent

           9.1     All conditions precedent to VULCAN's claims have been performed or have

occurred.

                                       10. Request for Disclosure

           10.1    Pursuant to Texas Rule of Civil Procedure 194, VULCAN requests that Defendant


                                                     3



3
    RHINO disclose, within 50 days of the service of this request, the information of material

described in T.R.C.P. 194.2.

          WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that this

Court award VULCAN CONSTRUCTION MATERIALS, LP, a judgment against RHINO

CONTRACTORS, LLC for actual damages, as well as attorney fees and costs of cowt, interest

(both pre-judgment and post-judgment), and any other relief, in law or equity, to which it is

entitled.

                                                    RESPECTFULLY SUBMITTED,

                                                    Robert Wachsmuth & Associates, PC
                                                    93 11 San Pedro Ave., Suite 707
                                                    San Antonio, Texas 78216
                                                    210-342-2707
                                                    210-342-2701 (fax)




                                                              attorneys.com
                                                    Zachary J. Fanucchi
                                                    State Bar No. 24028548
                                                    zach@rwwattorneys.com

                                                    ATTORNEY FOR PLAINTIFF




                                                4




4
                                                 AFFIDAVIT

    STATE OF TEXAS                 §
                                   §
    COUNTY OF BEXAR                §


           BEFORE ME, the undersigned Notary Public in and for said County and State, on this day

    personally appeared Lee McCarty, known to me, and, after being duly sworn, stated on oath that the

    outstanding principal balance of the attached account of VULCAN CONSTRUCTION

    MATERIALS, LP is the sum of $454,846.76, is within the knowledge of affiant, just and true, that

    it is due and unpaid, and that all just and lawful offsets, payments and credits have been allowed.




                                                   Lee cCarty
                                                   Corporate Credit Manager
                                                   Vulcan Construction Materials, LP


           SWORN AND SUBSCRIBED TO BEFORE ME on this the                                              I       day of

    a~              '2014.




                                              ~t~  Notary Public, State ofTexas




                                                              ,,,,~~"11(!,,,        ADELA WHITE
                                                             ll~':·····-~.}~ Notary Puollc. State ot _Texas
                                                             ~ :            .:.. ~   My commission Expnes
                                                             /   Me1 28 1310:07e                                                                                                                                                     p.2




          Uul[on
           Materials Company
           Ito $uboldl•rloo ond Afllllalu
                                                                                                       South Region • Commercial Credit AppllcaUon
                                                                                                                            Fax: 1·904-7.79-6527 or
                                                                                                             Ern oil: VMC-Credil-App·Sovth@vmcmall.com

          Business Name Rhino Coolr.acto""""rs..._. LL,.,C...._
                                                    ...,       _ _ _ _ _ _ _ _ __
                                                                                                                                     FOR INTERNAL USE ONLY
          Slroet Address           26163 Altas Palmas
                                                                                                                                   Soles Rcpro:senla11ve or Plant
          Ma1ing Address, if different:.......------------- --
                                                                                                                                   Date Received.,-------
          City        Harlingen                                 State TX              Zip_7:....:8:.:::5c=.5.::..2_ __             Date Compleled --~--­
                                                                                                                                   Approved:        By_ _
                                                                                                                                   Denied: _ ____ __ By_ _ _
          Telephone No.         956.364.1737                    Fax No. 956.412.6240                                               Date: __i _ /_ _ _ _ __

          Contact Email_        _..,!!a.!.!durn!!!in.u:@~rhJJ;io~oo£.:·J.lrg;l.lv~,c.a.ol!.rnu___ _ _ _ _ _ _ _ _ __

          Check one: Corporation/LLC ~Partnership_ Sole Proprietor_ FEIN orSS#_ _ _ _ _ _ __
          Date Established            8.2003                 If Corporation, Date and State                       Incorporated Texas 2003
          Contraclor's l icense#               760741296                              Are you taxable? .:..N:.:o'--.,------""'='"--,---,..,...-
                                                                                                 (lf non-taxable, :a tax a >-~3""75~11,.__ __ __
          Phone No.           956.430.6523                                        Fax No. _ __,9.,5.,6""4'""3..,.0""6""5""3LJ1...__ _ _ _ _ _ _ _ __


                               Page 1 of 2 ·Application is not complete without Clfl pogcs and applicant signature.

                                                                                     EXHIBIT

     6                                                                    I :0
  .v1ar 231310 :07a                                                                                                                                                p.3




         Application for Business Credit                                                Applicant's Name Rhino Contractors, LLC

         TERMS AND CONDITIONS OF BUSINESS CREDrr
         Thl$ Avplicolion, incluclng oil olthl) lnlonn8tlon contalncu h~reln, Is a requ~~t/or one or more ell tensions ollluclnass crodlt to defer paymont for
         purch~~:l\rcgaoding Ap!Jiconl and Guarantorfrorn eny"edi!orol.-,pp5conl81ll Ou;:orontor,lncludlng, but not l mr!nd to, each or the credit
         rolorof'\Coo fioted on pog o 1. App~cont 11nd Guur;m tor turlhar aU1hooizo each ol the cre~ilurs to givo lo Vulcan from Umo to ~me any and oil
         necu o11ry lnlorm ~llon th::lt will illd Vulcan in 11:1 crodil imestigellon. Applicant ond Gu:rontor rurUter oulhurt..:e Vulcon co reJfl'/estlgate credll
         st:lluc fru1n limo to lime 3& Vulcan deems nccesoory. Vulo;:.e n ""3orves the nghiiO IL-nlt. terminate, ur cnangn rheltlrma or any I!XIen.,lon credt       or
         to Appl eant at ils &Ole tll &c...lion. Appfic:~" ;,uthori:too Vu!eon to eel ns a c:redil reference lor ,a.ppl canl uy n:spcndln;~to I nquiries !rom otiW
         uf!eilors or potential - dito,.. or Appfi""'nt r11no1'111ng lrt~n,ocllonu or o~poricncos wilt> AppGcarlt.

         Far:k olll'e undersigned er
         ;...-oomotlon wWch may alleel ablfit)IIO pay, ant! undl such tln>o. V Ulcan m:ly co...,nue to roly on I hi~ lriOtlon A"'f chango• ln lapal a~.>tus or
         the inlormalion provldnd on page 1 must be communicated to Vulcan •lleaetlon (10) buslnoo:~ days in odvonco bycertillodmail. Tho origiMI
         1\pplcanl. wiU remain Ueble until auch lime •• Vuk:.en hM hROin given n """ ionoblot poriod olllmo to rue pond to ony noUco rcyurcl1ng chsngllsln
         (ogalstall.l!l und h.,~ a (Teed to auch change. Appllcan l lurther atycn lhatlhosc Torma 'lnd CondilioM are yoverned by the laws ollhe Sto te or
         Te~~s ~nd Applicant ~pcciOc:slly con;onte to tho oxttrcic" ol
         roo-exclusive porson:.JI jurisdiction over Applicant and to GXIralerriloriDI service or proCAJss, if reOP.ssary.

         V ulcan uses vi deo to verily acquis1Uon and quanel ty o( pnooucl purchased Irom Vulcan. AI the time a vetocle enlers Vulcan's scal e, a piclure wiH
         be l:lkonollhe vorlcle and fi~ense pl;,te -Mih lhu lime :~nd date sl3mped on the picture . This is Vulcan's pnool of receipl nnd der.vary. Tho
         llnver vnllrccclva a bill nllalllng (velliclo tlck.el )lhRt Stijltls tho quar~lty ol prodUt.1 and location of delivery, No So w;,ived unk.'Ss wrilt~n noijco ol such claim sh;:,l he dulivered le Vulcan. lly conilltld
         rnall ut Hie Mdri!Ss on liS Invoice, 'MII1n ssven (7) d~y~ ol mcelpt or such onoducls by Applicarl.,

         Vulcan 11'\dY at ony   ~mil, usrgn 1111 rlghllor payment horcu~                      ~~
               Nancy W. Russell                                               Wu.{.Q ) ~                                                     PresidenUCEo
         Prinl Namo u l Person SIQAnQ                                   '-¥l'lul~i~..::,ri~:te
                                                                                     >:::d:.qJI,.Aa~t"
                                                                                                     t.re
                                                                                                       ..K:..lr:l'o..:¥-:..~rSf.----   Tlllu


         Print N~mo ol Por'!lon Signing                                    Aull'orizad    Slgm~\ure                                        Tide


                                                  PERSONAL GUARANTY OF BUSINESS CREDIT
         For value rcc~ivad, each of the undurslyned hero by p11rsor.al~ an:J individually ouaranln~~s paymr.nl whe~ du" nf 11U l nd,.biol\ill guir3nly is unlmlted in iln\OUr~ and shaJ apply lo all
         blllanc"~ arising from soles to Appl•ca nl. Euch ol Uto unucrsignnd VIill be con,ldered os lhe or1glnul)




                                 Page 2 of 2 -Application is no\ complete without all poges and applicant signature.



---·--·--- -..............----·--·--- -·--·--"- ---- ····- -- --                                                                                          - - ---- - - -··- - - -
    7
                                                                                             Cause Number : - - - - -- -

                                                                                             District Court :    -------
                                                 Donna Kay MtKinney
                                               Bexar County District Clerk
                                                      Request for Process
Style : VULCAN CONSTRUCTION MATERIALS. LP                Vs. RHINO CONTRACTORS, LLC

Request the following process: (I' lease check all II• a• Apply)
liJ C itation 0 Notice 0 Tempor·ary Restraining Order 0 Notice of Temporary Protective Or·der
0 Tcmporar·y Pr·otective Order 0 Pr·ecept with hearing 0 Precept without a hearing Owrit of Attachment
O writ of Habeas Corpus D Writ of Ga rnishment 0Writ of Sequestration 0Capias 0 Other: - - - - - - - -

1.
Name: RHINO CONSTRUCTION. LLC
Regi s~ redAgen UByServin g: _N_a_
                                 oc~y_R_u_
                                         ~_e_
                                            " ~~~~~~~~~~~~~~~~~~~~~~~~~~­
Add ress 26123 Atlas Palmas. Harlingen. Texas 78552
Ser vice Type: (Check One) [i]Private Process 0Sfler!ff 0 Publicatiou (Cheek One) Ocommercial Recortfcr Onart Beat Ocourtlrousc Door
            O cert{fied Mail   0   Registered Mail Oout ofCmmty O s ecretary of State Ocommissioner of Jn.w rance
2.
Na Jn e= -~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--
RegisteredAgenUByServing: ~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Address __~~~~~~~~~~~~~~~~~~~--~~~~~~~~~~~~~~-
Service Type: (Ch«k One) 0 Private Process O S!ter!ff 0Publication (Check One) O commercial Recorder Ounrt Beat Ocourtlrouse Door
            Ocertifietl Mail   0   Registered Mail O out of County Osecretary of State Ocommissioner of Insurance
3.
Name: ~~----~------~~----~~----~~----~~----~~~----~~~--------~~---
Registered Agent/By Servin g :-~~~~~~~~~~~~~~~~~~~~~~~~~~--
Address _~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-
Service TXJle: (Check One) 0 Private Process OS!ter!ff 0Publicalion (Cheek One) Ocommercial Recorder 0Hart Beat O courtlrouse Door
         0Cert(fier/ Mail 0 Regi.Hered Mail Oout of County 0Secretary ofState Dcommissioner of lnsurtmce
4.
Name=-------~----~------~~--~~~~--~~------------~--------~--~~---
RegisteredAgen UBySe~ in g: __~~~~~~~~~~~~~~~~~~~~~~~~~~-
Address ~~----~~~--~~~------------------~~--~~~----~~~----~------
Service Type: (Check One) 0 Private Process 0Siter!ff 0 Publication (Cheek On•) Ocommercint Recorder 0 Hnrt Bent Ocourtllouse Door
            Ocertified Mail    0   Registered Mail O out of County Osecretary ofState Ocommissioner of Insurance


Title of Document/Pleading to be Attached to Process: _________________~--------------------


Name of Attorney/Prose: ZACHARYFANUCCHI                               Bar Number: _2_
                                                                                    40_2_
                                                                                        85_4_8~~~~~~~~­
Address: 931 1 SAN PEDRO, STE. 707, SATX 78216                        Phone N umber: _2_1o_.J_4_2_
                                                                                                 -2_
                                                                                                   7o_7~-~~~~-



                                          xx____~- Defendant -~~- Other -~~~~
                 Attorney for P laintiff_x_

       ****IF SERVICE IS NOT PICKED UP WITHIN 14 BUS INESS DAYS, SERVICE WILL BE DESTROYED****




        8
APPENDIX 3
FILED
12/1/2014 3:52:30 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Eddie Pichardo


                                                   CAUSE NO. 2014-CI-15870

               VULCAN CONSTRUCTION                             §               IN THE DISTRICT COURT
               MATERIALS, LP,                                  §
               Plaintiff                                       §
                                                               §
               v.                                              §               288TH JUDICIAL DISTRICT
                                                               §
               RHINO CONTRACTORS, LLC                          §
               Defendant                                       §               BEXAR COUNTY, TEXAS

                                   MOTION FOR ENTRY OF DEFAULT JUDGMENT
               TO THE HONORABLE JUDGE OF SAID COURT:
                       COMES NOW, Movant Vulcan Construction Materials, LP, ("Plaintiff') who moves the
               Court to enter a default judgment against Rl1ino Contractors, LLC ("Defendant") pursuant to rule
               239 of the Texas Rules of Civil Procedure.
                                                                   I.
                                                            GROUNDS
                       Plaintiff is entitled to be granted a default judgment against Defendant and as grounds
               would show the Court the following:
                       a.     Defendant continues to be indebted to Plaintiff as specifically pleaded m
                              Plaintiff's Original Petition on file in this case.
                       b.     Defendant has been duly served with citation in this cause, and the citation with
                              the officer's retw·n thereon has been on file with the clerk of this Court for ten
                              days, exclusive of the day of filing and the day of judgment.
                       c.     Defendant has neither answered nor appeared within the time allowed by law and
                              has wholly defaulted.
                                                                   n.
                                                        ATTACHMENTS
                       Plaintiff has attached the following documents to this motion:
                       a.     Plaintiffs Certificate of Last Known Mailing Address.
                       b.     Plaintiffs Attorney Fee Affidavit.




              12
                                                 IV.
                                               PRAYER
         Plaintiff prays that the Court enter a default judgment in Plaintiffs favor against RHINO
 CONTRACTORS, LLC, for the relief prayed for in Plaintiff's original petition and for all further
 rei ief to which Plaintiff may be entitled.
                                                       RESPECTFULLY SUBMITTED,

                                                       Robert Wachsmuth & Associates, PC
                                                       9311 San Pedro Ave., Suite 707
                                                       San Antonio, Texas 78216
                                                       210-342-2707
                                                       210-342-270 1 (fax)




                                                       bob@rwwattorneys.com
                                                       Zachary J. Fanucchi
                                                       State Bar No. 24028548
                                                       zach@ rwwattorneys.com

                                                       ATIORNEY FO R PLAINTIFF




13
                                 CAUSE NO. 2014-Cl-15870

 VULCAN CONSTRUCTION                        §              IN THE DISTRICT COURT
 MATERIALS, LP,                             §
 Plaintiff                                  §
                                            §
 V.                                         §              288TH JUDICIAL DISTRICT
                                            §
 RHINO CONTRACTORS, LLC                     s
                                            ~
 Defendant                                  §              BEXAR COUNTY, TEXAS

                     CERTIFICATE OF LAST KNOWN ADDRESS
TO THE HONORABLE JUDGE:
      Plaintiff, Vulcan Construction Materials, LP, certifies that the last known mailing address
of Defendant, RHINO CONTRACTORS, LLC is:
      RHINO CONTRACTORS, LLC
      Registered Agent: Nancy Russell
      26123 Altas Palmas
      Harlingen, Texas 78552

                                                   RESPECTFULLY SUBMITTED,

                                                   Robert Wachsmuth & Associates, PC
                                                   9311 San Pedro Ave. , Suite 707
                                                   San Antonio, Texas 78216
                                                   210-342-2707
                                                   210-342-2701 (fax)



                                                   ~~~'-'*'::#
                                                 IROIJertW:WaChsmuth
                                                   State Bar No. 20626000
                                                   bob@rwwattorneys.com
                                                  Zachary .J. Fanucchi
                                                   State Bar No. 24028548
                                                   zach@rwwattorneys.com

                                                   ATTORNEY FOR PLAINTIFF




14
                                   CAUSE NO. 2014-CI-15870

 VULCAN CONSTRUCTION                         §               IN THE DISTRICT COURT
 MATERIALS, LP,                              §
 Plaintiff                                   §
                                             §
 V.                                          §               288TH JUDICIAL DISTRICT
                                             §
RHINO CONTRACTORS, LLC                       §
Defendant                                    §               BEXAR COUNTY, TEXAS

                                  ATTORNEY FEE AFFIDAVIT

STATE OF TEXAS                §
                              §
COUNTY OF BEXAR               §

       The undersigned Affiant appeared before me, was sworn, and stated:

        "I am the Plaintiffs counsel in this cause, licensed to practice law in Texas and fam iliar
with attorneys' fees customarily charged in Bexar and adjacent Texas counties. Pursuant to
§38.003 and §38.004 of the Civi l Practice and Remedies Code, usual and customary fees in tllis
cause are $60,484.68 with additional fees of $20,000.00 in event of appeal and with additional
fees of $40,000.00 in event of appeal from the court of appeals to the Supreme Court of Texas.

       To date, the Plaintiff incurred attorney fees in the amount of $60,484.68 in prosecution of
this matter against Defendant. In addition to the $60,484.68 in attorney fees, Plaintiff incurred
$429.10 in court costs and service fees.

       Demand for payment was made upon Defendant more than thirty days prior to filing suit
and the just amount owed was not paid or tendered. Affiant has personal knowledge of the
matters stated herein."



                                     ~~~.-:w
                                       OBERT W. WACHSMUTH




                                     NOTARY PUBLICi~~ for the State ofTexas




15
APPENDIX 4
FILED
1/30/2015 9:15:09 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Maria Abilez



                                                          CA SE NO. 2014-CI-15870

                     VULCAN CONSTRUCTION                                  §      IN THE DISTRICT COURT
                     MATERIALS, LP,                                       §
                               P aintiff,                                 §
                                                                          §
                     vs.                                                  §       288TH JUDICIAL DISTRICT
                                                                          §
                     RHINO CONTRACTORS, LLC                               §
                               Defendant.                                 §       BEXAR COUNTY, TEXAS

                      DEFENDANT'S FIRST AMENDED MOTION TO SET ASIDE DEFAULT JUDGMENT
                              AND FOR NEW TRIAL AND BRIEF IN SUPPORT THEREOF

                               Defendant Rhino Contractors, LLC ("Rhino") respectfully moves this honorab e Court to

                     set aside the default judgment in this matter for a new trial, stating as follows:

                                                          Legal Ground for New Trial

                               Defendant was not properly served with citation.          Although Plaintiff's motion for

                     substituted service alleges that the citation was placed on Defendant's door, the citation was

                     never received by Defendant. Consequently, Defendant did not receive notice of the lawsuit in

                     order to timely file an answer.

                                                       Equitable Grounds for New Trial

                               Rhino ' s failure to timely file an answer in this matter was not intentional or the result of

                     conscious indifference, but instead was the product of accident, mistake, or inadvertence.

                               Rhino has meritorious defenses to Plaintiff's claims. Specifically, (1) there is a d'spute as

                     to the invoices underlying the alleged debt owed to Plaintiff; (2) there is evidence from which a

                     jury could find that Rhino did not breach any contract, because the amounts all eged were in

                     dispute~    and (3) Based upon the evidence, P aintiff failed to allow all just and lawful offsets,

                     credits and payments to the account of Defendant as required by Tex. R. Civ. P. 185 .




                     l7H 255 2 SPSA1369M'OIOI 012915



               55
               A new trial in this matter will neither occasion delay nor prejudice Plaintiff. Rhino is

     ready, willing, and able to go to trial promptly, and will reimburse Plaintiff for its costs in taking

     the default judgment.

                                                    Evidence

               In support of this Amended Motion to Set Aside Default Judgment and For New Trial,

     Defendant files attached Exhibits A and B and incorporates them herein for all purposes.



     I.        A NEW TRIAL MUST BE GRANTED BECAUSE THE DEFENDANT WAS NOT
               PROPERLY SERVED WITH CITATION.

               Whenever a motion for new trial seeks to reverse a no-answer default judgment the

     question before the court is "[w]hy did the defendant not appear?" Fid. & Guar. Ins. Co. v.

     Drewery Constr. Co., 186 S.W.3d 571, 573-74 (Tex. 2006). The Texas Supreme Court has

     made clear that if the answer is "(b]ecause I didn't get the suit papers," the default judgment

     "generally must be set aside." Id.

                "For well over a century the rule has been firmly established in this state that a default

     judgment cannot withstand direct attack by a defendant who complains that he was not served in

     strict compliance with applicable requirements." Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex.

     1990); accord, e.g., Uvalde Country Club v. Martin Linen Supply Co., 690 S.W.2d 884, 885

     (Tex. 1985). In such a case, there are no presumptions in favor of valid issuance, service, and

     return of citation. E.g., Wilson, 800 S.W.2d at 836; Uvalde, 690 S.W.2d at 885 . Instead, all such

     matters must affirmative y appear of record . E.g., Primate Construction, Inc. v. Silver, 884
S.W.2d 151, 152 (Tex. 1994).




                                                        2

     1734255 2/S PSA/36984/01 01!012915



56
               "[T]he slightest defect in a citation may be fatal, for Texas courts traditionally have been

     quick to find errors in a citation sufficient to set aside a default judgment." Michae A. Pohl &

     Stephen R. Kirklin, Judgments by Default - A Survey of Texas Law, 31 Sw. L.J. 465, 471 (1977).

               In this case, Rhino never received notice of the lawsuit unti after the default judgment

     was rendered, thereby depriving Defendant the opportunity to defend the lawsuit. The failure to

     properly serve citation deprived Defendant of due process rights.

     A NEW TRIAL SHOULD BE GRANTED UNDER THE CRADDOCK DOCTRINE.

               The standard for evaluating an equhable motion for new trial following a default

     judgment is a fami liar one:

               [A] default judgment should be set aside and a new trial granted when the
               defau ting party estab lishes that (1) the failure to appear was not intentiona or the
               result of conscious indifference, but was the result of an accident or mistake, (2)
               the motion for new trial sets up a meritorious defense, and (3) granting the motion
               will occasion no delay or otherwise injure the plaintiff.

     Dolgencorp ojTex., Inc. v. Lerma, 288 S.W.3d 922, 925 (Tex. 2009); Director, State Employees

     Workers' Compensation Division v. Evans, 889 S.W.2d 266, 268 (Tex. 1994) (quoting Craddock
                                                                      I
     v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (1939)).

               "A [Craddock] motion for new trial is addressed to the trial court's discretion and the

     court's ruling will no be disturbed on appeal in the absence of a showing of an abuse of

     discretion."       Evans, 889 S.W.2d at 268.        "That discretion, however, is 'not an unbridled

     discretion ffor trial courts] to decide cases as they might."' Old Republic Insurance Co. v. Scott,

     873 S.W.2d 381, 382 (Tex. 1994) (quoting Craddock, 133 S.W.2d at 126). "[A] trial court




     1
     Accord, e.g., Old Rep11hlic Insurance Co. v Scott, 873 S.W.2d 381, 382 (Tex. 1994); Esrare of Pollack v
     McMurray, 8 8 S.W.2d 388, 390 (Tex. 1993); Bank One Texas, N.A . v. Moody, 830 S.W.2d 81, 82-83 (Tex. I992).
                                                           3

     1734255 2/SPSA/36984101 011012915




57
     abuses its discretion by not granting a new trial when all three elements of the Craddock test are
                                           2
     met." Evans, 889 S.W.2d at 268 .

               Cases holding that the Craddock requirements are to be applied iberal y, to the end that

     cases are decided on their merits rather than by default, are legion. For a small sample, see, e.g.,



     In the Intere 1 of A. P. P., 74 S.W.3d 570, 573 (Tex. App.- Corpus Christi 2002) ("Courts have

     appl ied the first Craddock prong liberally, and each case depends on its own facts."); Rabie v.

     Sonilrol, Inc., 982 S.W.2d 194, 196-97 (Tex. App.-Houston [1st Dist.] 1998, no pet.); Norton v.

     Martinez, 935 S.W.2d 898, 901 (Tex. App.-San Antonio 1996, no writ); Miller v. Miller, 903
S.W.2d 45, 47 ( ex. App.-Tyler 1995, no writ); McCarthy v. Jesperson, 527 S.W.2d 825, 827

     (Tex. Civ. App.-El Paso 1975, no writ).

              Rhino's Failure to Answer Was Not Intentional or the Result of Conscious
              Indifference.

              Rhino did not receive notice of the lawsuit unti after the default judgment, therefore, its

     failure to timely file an answer was not intentional or the result of conscious indifference.

              "Failing to file an answer intentionally or due to conscious indifference means 'the

     defendant knew it was sued but did not care."' In re R.R., 209 S.W.3d 112, 115 (Tex. 2006)

     (quoting Fidelity, 186 S.W.3d at 576). Negligence is not the correct standard . E.g., Ivy v.

     Carrell, 407 S.W.2d 212, 213 (Tex. 1966); In re Adams, 416 S.W.3d 556, 561 (Tex. App.-

     Tyler 2013, no pet.) ("Under Craddock, conscious indifference must amount to m re than mere

     negligence to preclude the setting aside of a de fault judgment"); Custom-Crete, inc. v. K-Bar

     Servs., 82 S.W.3d 655, 660 (Tex. App.-San Antonio 2002, no pet.). "In fact, the defendant's



     '
     -Accord, e.g., Old Republic Insurance Co v. colt, 873 S.W.2d at 382 ; Bank One Texas, N.A. v. Moody, 830 S.W.2d
     at 85.
                                                            4

     1734255 2/SPSN369B4/01 01/012915



58
     burden of demonstrating the accidental or mistaken nature of his fai ure to answer may often

     result in an admission of negligence." Michael A. Pohl & David Hittner, Judgments by Default

     in Texas, 37 Sw. L.J. 421,443 (1983).

                The Supreme Court has made clear that "some excuse, although not necessarily a good

     one," suffices to negate conscious indifference. In re R.R., 209 S.W.3d at 115; accord, Fidelity,
186 S.W.3d at 576; Craddock, 133 S.W.2d at 125. Indeed, "[o]nly a slight excuse is required."

     Europa, 809 S.W.2d at 785; accord, e.g., In reMarriage of Parker, 20 S.W.3d 812, 819 (Tex.

     App.- Texarkana 2000, no pet.). Rhino's failure to answer was the result of the fact that it did

     not receive the citation, rather than conscious indifference on anyone's part to the requirement

     that an answer be filed.

               The Defendant Has Meritorious Defenses.

               The defendant's burden in a Craddock motion is to allege a meritorious defense and

     provide prima fade proof of that defense; once that is done, the trial court may not try the

     defensive issues in deciding whether to set aside the default judgment, and should not consider

     counteraffidavits or conflicting testimony offered to refute the movant's factual allegations. E.g.,

     Estate of Pollack v. McMurray, 858 S.W.2d 388, 392 (Tex. 1993); Guaranty Bank v. Thompson,

     632 S.W.2d 338,340 (Tex. 1982).

               A meritorious defen e is one that would produce a different result.      E.g., Norton v.

     Martinez, 935 S.W.2d 898, 902 (Tex. App.-San Antonio 1996, no writ); Burgess v. Burgess,

     834 S.W.2d 538, 539 (Tex. App.-Houston [l 5t Dist.] 1992, no \wit; Stein v. Meachum, 748
S.W.2d 516, 518 (Tex . App.-Dallas 988, no writ. This result need not, however, be a totally

     opposite result. Jackson v. Mares, 802 S.W.2d 48, 51 (Tex. App.-Corpus Christi 1990, writ

     denied; Harfen v. Pfeffer, 693 S.W.2d 543, 546 (Tex. App.-San Antonio 1985, no writ).




     1734255. 2/SPSA/36984101 01 /0129 15



59
               Here, Rhino asserts a meritorious defense to the judgment. Specifically, that it did not

     breach its contract with Vulcan because the amounts alleged to be owed are in dispute.

               Hence Plaintiff is not entitled to recover against Rhino on any cause of action for breach

     of contract. 3 Alternatively, there exists a bona fide dispute as to any amounts allegedly owed to

     Vulcan. Based upon the evidence, Plaintiff failed to allow all just and lawful offsets, credits and

     payments to the account of Defendant as required by Tex. R. Civ. P. 85.

              The Granting of this Motion Will Not Cause Prejudice or Undue Delav to the
              Plaintiff.

              The final Craddock requirement, that the motion for new trial be filed at a time when its

     granting wiJI not delay or injure the plaintiff, is satisfied by the defendant's allegation to this

     effect coup ed with an offer to reimburse the p aintiff for the reasonable costs incurred in taking

     the default judgment; the burden then shifts to the plaintiff to offer proof of prejudice. E.g.,

     Do/gencorp, 288 S.W.3d at 929; l!stare of Pollock v. McMurray, 858 S.W.2d 388, 393 (Tex.

     1993); Angelo v. Champion Restaurant Equipment Co., 713 S.W.2d 76 78 (Tex. 1986). There

     can be no such proof here.

                                                            Prayer

              Defendant Rhino Contractors, LLC, respectfully prays: ( 1) that the judgment against it in

     this matter be set aside; (2) that a new trial be granted as to all issues; and (3) for such other and

     further re lief to which it may be entitled at law or in equity.




     3
     The default judgment in this case is based at least in part on breach of contract, inasmuch as it awards attorneys'
     fees.
                                                               6

     1734255 2/SPSN36984/01 011012915



60
                                                  Respectful ly submitted,

                                                  S RASBURGER & PRICE, LLP
                                                  2301 Broadway
                                                  San Antonio, Texas 78215
                                                  Telephone: (210) 250-6000
                                                  Facsimile: (2 10) 25 0-6100




                                                 A TTO            ENDANT 1




                                                 RHINO CONSTRUCTION, LLC


                                         CERTIFICATE OF SERVICE

            On      the~~      of January, 2015, a true and correct copy of the foregoing document
     has been served in accordance with the Texas Rules of Civil Procedure upon the following:

               Robert Wachsmuth
               Robert Wachsmuth & Associates PC
               9311 San Pedro Ave., Suite 707
               San Antonio, Texas 78229-4252
               Attorney for Plailltiff




                                                     7
     1734255 2/SPSA/36984/0 1011012915



61
                                         CAUSE NO. 2-14-CI-15870

     VULCAN CONSTRUCTION                            §               IN THE DISTRICT COURT
     MATERIALS, LP,                                 §
     Plaintiff                                      §
                                                    §
     v.                                             §               288TH ruDICIAL DISTRICT
                                                    §
     RHINO CONTRACTORS, LLC                         §
     Defendant                                      §               BEXAR COUNTY, TEXAS

          AFFIDAVIT OF NANcy RUSSELL IN SUPPORT OF MOTION TO SET ASIDE
                      DEFAULT JUDGMENT AND FOR NEW TRIAL

     STATE OF TEXAS                 §
     CAMERON COUNTY                 §

            BEFORE :ME, the undersigned authority, on this day personally appeared Nancy W.
     Russell, who being duly sworn, deposed as follows:

                                                    I.
             "My name is Nancy W. Russell. I am the President of Rhino Contractors, LLC
     ("Rhino"), Defendant in this action. I am authorized to make this Affidavit. I am over eighteen
     years of age, of sound mind, and capable of making this Affidavit. I have never been convicted
     of a felony of moral turpitude. The matters stated herein are of my personal knowledge and are
     true and correct.

                                                        2.
             Rhino's failure to answer the Original Petition filed by Plaintiff Vulcan Materials, LP
     (''Vulcan") in this matter was neither intentional nor due to conscious indifference. Instead,
     Rhino never received a copy of the Petition until it was obtained by my attorney after the Court
     had already entered default judgment against Rhino. On none of the occasions mentioned in the
     affidavit of the process server where he purportedly attempted to deliver the Petition to me
     personally was I present at my personal residence. Instead, I was at Rhino's business premises,
     which is located directly behind my personal residence and is where deliveries related to Rhino
     are customarily received. In fact, I maintain a sign near the entrance of my personal residence
     instructing persons attempting to make deliveries of any documents or packages directed to
     Rhino to the office behind the house. I believe the process server ignored these instructions in
     trying to serve me with the Petition.

                                                        3.
             I likewise did not receive the Petition when it was posted to the front door of my personal
     residence. I also did not receive any of the business cards left by the process server. My
     personal residence is located in a very rural and open area and is subject to excessive winds. It is
     likely that the excessive wind displaced the Petition. Further, it is unlikely that the Petition could
     have been adequately secured to the front door. Regardless, I did not receive the Petition that
     was posted to the front door of my personal residence. As a result, because Rhino never received


                                                EXHIBIT      A
62
r




         the Petition prior to the entiy of default judgment, Rhino's failure to answer the Petition was
         neither intentional nor due to conscious indifference.

                                                       4.
                 Rhino has a meritorious defense to Vulcan's claim in this matter. Rhino has made known
         to Vulcan that there were numerous instances of multiple billing where Vulcan charged Rhino
         two or more times for the same items. In addition, Rhino has attempted to work with Vulcan
         since July 2013 to correct these billing errors. Specifically, on August 24, 2013, October 23,
         2013, January 14, 2014, I requested that Vulcan send Rhino revised invoices to correct the
         billing errors, but the majority of the billing errors remained unchanged. In early May 2014,
         Vulcan even appointed a new account services individual to assist with the corrections to
         Rhino's bills. Despite Rhino being in continuing contact with Vulcan throughout May 2014, the
         errors on the bills remained. The amount sought by Vulcan and the amount of the default
         judgment is premised upon these billing enors and is substantially in excess of any outstanding
         balance to which Vulcan may ultimately be entitled.''


         STATE OF TEXAS                          §
                                                 §
         COUNTY OF CRAWFORD                      §




         My Gommissi.oo Expires:
                             1.0~   ,,




         3074065.1 S2~006




    63
                                        CAUSE NO. 2-14-CI-15870

     VULCAN CONSTRUCTION                           §               IN THE DISTRICT COURT
     MATERIALS, LP,                                §
     Plaintiff                                     §
                                                   §
     v.                                            §               288-m JUDICIAL DISTRICT
                                                    §
     RHINO CONTRACTORS, LLC                        §
     Defendant                                     §               BEXAR COUNTY, TEXAS

          AFFIDAVIT OF NANCY RUSSELL IN SUPPORT OF MOTION TO SET ASIDE
                      DEFAULT JUDGMENT AND FOR NEW TRIAL

     STATE OF TEXAS                 §
     CAMERON COUNTY                 §

            BEFORE ME, the undersigned authority, on this day personally appeared Nancy W.
     Russell, who being duly sworn, deposed as follows:

                                                    1.
             "My name is Nancy W. Russell. I am the President of Rhino Contractors, LLC
     ("Rhino"), Defendant in this action. I am authorized to make this Affidavit. I am over eighteen
     years of age, of sound mind, and capable of making this Affidavit. I have never been convicted
     of a felony of moral turpitude. The matters stated herein are of my personal knowledge and are
     true and correct.

                                                        2.
              As President of Rhino, I am also the custodian of records for the company. Attached to
     this affidavit, marked Rhino 0001-0029, are records kept by me in the regular course of business,
     and it was the regular course of business of Rhino for a representative of Rhino, with knowledge
     of the services provided and the payments made for the services provided, to make a record or
     transmit infonnation to be included in the record. The records were made in the regular course
     of business at or near the time or reasonably soon after the time the service was provided and the
     payments were made. The records are the original or duplicates of the original.

                                                        3.
             Rhino 0001 is a listing of the outstanding balance, to date, of all transactions with vendor,
     Vulcan Materials. Rhino 0002 is a listing of all payments made to vendor Vulcan Materials.
     Rhino 0003-0029 are internal notes and emails regarding the disagreement with Vulcan over the
     improper crediting ofRhino's accounts with Vulcan. These records demonstrate that there was,
     and still is, a bona fide dispute over the allowance of lawful payments, credits and offsets for the
     account of Rhino. Based upon the records attached, the amount claimed and awarded in
     Vulcan's judgment is incorrect as it is far in excess of the amounts indicated in the records.




                                                EXHIBIT~
64
       STATE OF TEXAS                            §
                                                 §
       COUNTY OF CRAWFORD                        §

               BEFORE ME, the undersigned authority, on this day personally appeared
N~W.-a,~e.t\            , known to me, who being by me duly swom upon oath deposes and states that
       xx is over the age of eighteen (18), that he/she is of sound mind, that he/she is fully competent to
       make this affidavit and acknowledgement, that he/she has personal knowledge of every
       statement contained herein, that the statements contained in the above instrument are true and
       correct, and that he/she executed the above instrument for the purposes and consideration therein
       expressed.
               SUBSCRIBED AND SWORN TO BEFORE ME, and given under my hand and sea] of
       office this~ day of ..J"'CUUJtVlj  , 2015.


                                                     Notary Public in and for
                                                     Said County and State
       My Commission Expires:




        1749893 IISPSA/36984!01011012915




  65
5:39PM                                  Rhino Contractors, LLC
01/19/16
Accrual Basis
                                      Vendor Open Balance
                                              All Transactions
     Num                  Memo                   Open Balance
VULCAN CONSTRUCTION MATERIALS
61011923   Vulcan Lost Check                         21,127.12
61049571   Bahia Grande SO: 11.12, 13, 14, 2014      79,223.62
61049570   Bahia Grande SO: 11.12.13                  3,626.93
61049573   Bahia Grande S0:11.18, 19,20,21,22 2      87,998.81
61053866   Laguna B S0:2.4-5.2014                    13,684.16
61057777   Laguna B S0:2.19 and 2.20.14              14,672.69
61049215   Laguna B S0:1.16.14                       12,95&.&7
61050846   Laguna B SO: 1.21 ,22,23 2014             34,490.71
61052480   Laguna B SO: 1.27.14                       8,370.50
61055500   Laguna B SO: 2.1 0,13 2014                11,504.08
61057778   Laguna B SO: 2.17,18,19 2014               9,874.20
           TOTAL                                    297,529.49




                                                                       Page 1 of 1
66
                                                                 RHINO 0001
5:47PM                                 Rhino Contractors, LLC
01/15/16             Bill Payments for VULCAN CONSTRUCTION MATERIALS
                                               All Transactions

              Type         Num       Date              Amount          Open Balance          Memo

      Bill Pmt -Check     13600   07/16/2014                3,174.78                    93988.212961
      Bill Pmt -Check     13558   06/1512014                  718.69                    93988.212961
      Bill Pmt -Check     13523   05/0812014                9,706.48                    Laguna B JO...
      Bill Pmt -Check     13445   04/0112014               58,797.05                    JOB 1246 La...
      Bill Pmt -Check     13387   0211712014               21,129.65                     JOB 1246 La...
      Bill Pmt -Check     13309   01/1212014                1,026.08                    JOB 1246 Lag ...
      Bill Pmt -Check     13317   01/10/2014               23,666.69                    JOB 1246 Lag ...
      Bill Pmt -Check     13282   12/2312013               38,741.50                    JOB 1246Lag...
      Bill Pmt -Check     13224   12102/2013               66,193.75                    JOB 1246 Lag ...
      Bill Pmt -Check     13121   10/24/2013                    0.00                    VOID: 93988 ....
      Bill Pmt -Check     13120   10/23/2013               19,821.27                     JOB 1238 La ...
      Bill Pmt -Check     13117   1012112013                6,607.09                     JOB 1238La...
      Bill Pmt -Check     13058   10/01/2013               35,311.50                     JOB 1238 La...
      Bill Pmt -Check     13059   10/01/2013                    0.00                    VOID: $26428 ...
      Bill Pmt -Check     13060   09/1712013                  348.88                     Job 1238 Lat..
      Bill Pmt -Check     13028   09/1512013                2,098.65                     Job 1238 Lag ...
      Bill Pmt -Check     12928   07/24/2013               18,228.70                    Job 1238 Lag ...
      Bill Pmt -Check     12899   07/16/2013               58,242.80                    Job 1238 Lag ...
      Total                                               363,813.66             0.00




                                                                                                      Page 1



 67
                                                                                        RHINO 0002
              6.15.14
                   QeiMiiY I..Oc:iltlon           ~          ~~~ ~Hi!                      aana               lXiCi.
            1 FWS Laguna Alaacosa NWR: F        8.27.2013     9.15.2013      61011923       21.127.12     see enclosed Paid by ck# 13121 $21127.12 FED EX802457937474 ReceiPt TreCI Lynner
                                                                                                                        • Need explanetJon for Government on what happened to the check
            2 FWS Laguna Atascosa NWR           9.23.2013     10.15.2013     61019776        ($348.83)
            3 LaiB Chalge                       9.30.2013     10.15.2013      33690            311.88     s     311.88 Rhino wiU pay•• We did not maD the chsck unt1110.23.14 dus to Govsmmant Shutdown
                                                                                                                          clc#13558
            4 FWS Laguna Alaacosa NWR           9.30.2013     10.15.2013     61022340           501.77                 0 As per email dated 12.6 13. ticket# 57000633 Is not Rhano
            5 Late Chelflll                     10.31.2013    11.15.2013      36298           1,089.80                 0 REVIEW
            & FWS Laguna Alaacosa NWR           11.11.2013    12.15.2013     61033533       31,365.05                    VOID:ThiS lnvotee was perUy on lnv 61049568; Need to reinvolce for the remaining not biDed
            7 Late Chelfle                      11.30.2013    12.15.2013      39490           1,893.23    s     407.01 See BeiDW(OWe $407.01)c:k#13558
            8 FWS Laguna Ala!IIXlSa NWR         12.20.2013    01.15.2014     81042888         8,127.00                   Incorrect: Rhino does not have ticket# 57004615· pending revised anvoace
            9 Late Ch81fl8                      12.31.2013    01.15.2014      43151           5,251 .84                  REVIEW
        10 Bahia Grande Wildlife               01.24.2014     02.15.2014     61049569       55,459.58     see enclosed REBILL requested on in 61033535 end on 61049569 due to 57002063is not our receipt
                                                 2.12.14      3.15.2014      61054012          316.82     see enclosed See note on Invoice

            1 I'm attaching the documents sent along with Fed Ex Receipt.. Did Vulcan not find the package. Need a statement whether It was lost?
            3 Paid by Rhino •• We were late In payment due to Government shut down
            4 Need a revised Invoice because the noted ticket was not Rhino; This was on the previous request                                         11&,892.20
              •• On tnv 6W22340, there was one weight ticket that was not ours; I never received the reblllso I paid the
              Invoice less that receipt. David, I think I gave you a copy when I made the payment.M I can look up the lnfonnatlon
            6 See notes, need for It to be rebnted. I talked previously with the assistant Angel and explained the error. I never received the revised Invoice
            7 Rhino paid partiaL L£E this was on the previous correspondence and I don't have the explanation
            8 see notes by Invoice



        •     I mailed the check to clear 113 and 111 so I can validate everything with the government clcfl13558
        •     I will start making payment next week on the January lnvolces;can we get these last few things corrected.
                                 61049215      61049568
                                 61050846      61049571
                                 61052480      61049570
                                 61052481      61049574
::::0
I                                61052481      61049572
z
0
0
0
0
(..)




            68
TIMELINE OF COMMUNICATIONS/EMAIL$

7.2.13      *emalled David Farrar[Vulcan Rep] that Invoices were incorrect: Cost/ton was incorrect
            *Payment were not being applied to accounts due to their billing systems
8.13.13     Emalled that revised Invoices had not been sent to Rhino
            Emalled that payments were not reflected on Vulcan's Statement
8.24.13     RC received the revised invoices for deliveries on 7.3.13
            Requested corrected Vulcan Statement w. RC payments reflected on Statement
8.31.13     RC received Statement with NO CORRECTIONS/No late charges removed
9.15.13     RC emailed various Individuals at Vulcan's Corporate offices requesting assistance
9.16.13     same
9.17.13     same
10.1.13 thru 10.23.13 GOVERNMENT SHUT DOWN
10.20.13 RC emailed David that I had a check ready because David wanted to pick them up; NO SHOV
10.22.13 RC emalled Vulcan requesting correction to statement and Invoices;
10.23.13 RC overnlghted payment to Vulcan Office .•. Vulcan could not find it even though RC has trac
            number and signature from Vulcan office
            ** Requested corrections to invoices along with revised statement/invoices..
10.25.13 Vulcan shut down RHINO's account •• even though no action was taken to correct account
            *** NOTE: US FISH had agreed to continue payments for deliveries however commitment....,
              not honored at the last minute due to accounting requirements of us Fish; thus RC had
            to void payment on one check
            **** CONTINUED REQUESTING CORRECTIONS TO INVOICES
12.16.13 Emalled David Farrar that none of RC invoices had been corrected Ill Stated that I had been
            working on this since July 2013 with no progress
1.14.14     RC meet with David Farrar at Jack in the Box.. Requested revised documents
    1.2014 RC received some of the revised invoices but the majority remained incorrect
4.29.14     Vulcan appointed new account services individual to assist with correction: NO PROGRESS
5.1.14      RC em ailed errors on statements/ invoices
5.6.14 thru 5.23.14 RC In constant communications with Vulcan; requesting revisions
6.15.14     RC emalled errors on statements/ invoices
6.20.14     RC emalled to Vulcan support documents to Illustrate corrections needed on invoices/state•
8.3.14      RC spoke with a local attorney: Jason Mann and asked for their help to rectify the invoices/s




 69                                                                                             RHINO 0004
Nlincy Russell                                                                                                                                         LO
                                                                                                                                                       0
Fnxn:               Nancy Russel (nancy@rhlno-rgv.cam)                                                                                                 0
                                                                                                                                                       0
Sant:               Sunday, May 11, 2014 7:20 PM
To:                 'While, Adela'                                                                                                                     0
Cc:                 'Lee Russelr                                                                                                                       z
Subject:            RE: RHINO CONTRACTORS emall22                                                                                                      I
                                                                                                                                                       0:::

Vulcan Materials Inc
1200 Urban Ctr Dr
Binningharn AL 35242

It appears that most of the Fed Ex shipping labels were addressed to Traci Lynch. Someone must have given me her name in all of this mess. The
check has not cleared. I did notice that the check for $58,000+ did clear ..

I am going to be flying all day tomorrow so will be out oftouch. I have finished one more ofthe group of invoices. I need to have an updated
statement showing all of the items corrected that were to be correct and/or cleared done. I have to submit this to US Fish and SBA I will be sending
another batch of checks. I will be in a conference most of the week but just email me and I will respond late at night.

Nancy W Russell
CEO/President
Rhino Contractors, LLC
SBA 8AIW08BIIIUB Certlfled
26163 Altaa Palmu Road
Harlingen T•-• 78852
OfRce:9!18.384.1737
Fax:956.412.82AO
Celldt5&.S3S.4900


From: White, Adela [malltD:whitead@vmcmall.com]
Sent: Tuesday, May 06, 2014 2:06PM
To: Nancy Russell
Subject: Re: RHINO CONTRACfORS email 22

Nancy,
rm needing the address where ck#13121 was sent, and date it cleared your bank.

Thank you,



                                                                          1

 70
On Fri, May 2, 2014 at 9:27AM, Nancy Russell  wrote:
                                                                                                                                                         co
                                                                                                                                                         0
I am finishing those today and will have a response. Lee , I appreciate you helping.                                                                     0
                                                                                                                                                         0
                                                                                                                                                         0
                                                                                                                                                         z
                                                                                                                                                         I
                                                                                                                                                         et::
As I stated in my emails, Vulcan has put me in a difficult situation with the SBA because I wasn't able to comply with the reports that I requested in
July. If you will read my emai~ you will see where I request the "urgency" to my account. Rhino is an SBA SA company and this has caused me a
lot of problems. I was told in January 2014 by David Farrar that everything would be taken care of... and I would have someone to work with.
Again, nothing happened.




Nancy W Russell

CEGIPraaldant


Rhino Contractors, LLC

SBA 8AIWOSBIHUB Cartlftad

26163 Altas Palma• Raacl

Harlingen Taxa T85!12

Offlce:9S&.364.1737


Fax:956A12.6240


Call:95&.535.4900




From: McCarty lr, Lee [mallto:mccartvl®vmcmall.coml
Sent: Friday, May 02,2014 9:08AM
To: Nancy Russell
Subject: Re: RHINO CONTRACTORS email 22

                                                                           2
 71
                                                                                                                                                        1'-
                                                                                                                                                        0
We will remove the late charges. Adela will be emailing soon. Lots of January invoices due, any problems on them?                                       0
                                                                                                                                                        0
                                                                                                                                                        0
                                                                                                                                                        z
                                                                                                                                                        J:
                                                                                                                                                        0::::
On Thu, May 1, 2014 at 6:23PM, Nancy Russell  wrote:

Lee, Attached are the a few request for copies of the late charges. I am having to go back to all my emails to your company to verify everything. But
I will be finished. Here is the initial half I await for the copies and corrections.



Nancy W Russell

CEOIPruldeat


Rhino Contractors, LLC

88A 8AIWOSBIHUB Certlftad

28163 Alta• Palma• Road


Harlingen T..- 78552

Offlc:e:9!16.364.1737

Fax:9S8.412.6240


Ce01956.535.4900




From: McCarty Jr, Lee [mallto:mccartvl@vmcmail.coml
5ent: Wednesday, April 30, 2014 1:35 PM
To: Nancy Russell
Subject: Re: Scan from a Xerox WorkCentre



                                                                             3
 72
Thank you
                                                                                                                                                       co
                                                                                                                                                       0
                                                                                                                                                       0
                                                                                                                                                       0
                                                                                                                                                       0
On Wed, Apr 30, 2014 at 1:23PM. Nancy Russell  wrote:                                                                             z
                                                                                                                                                       I
                                                                                                                                                       0:::
I am preparing a spreadsheet of every invoice that is incorrect and will have this to you by tomorrow or Friday morning at the latest.



Nancy W Russell

CEO,...._Ident


Rhlna Cantractars1 LLC

SBA 8A/WOS8fHU8 Certlfted


26183 Altas Palma• Road

HarUngen Texas 78552

Offtce:956.384.1737

FaJa956A12.6240

CeiL-956.535.4900




From: McCarty Jr, Lee [mailto:mccartyl@vmcmal!.comJ
Sent: Wednesday, April30, 2014 8:27AM
To: Nancy Russell
Subject: Re: Scan from a Xerox WorkCentre



Confused, the note you sent Adela is prior August 27 and taken care of. I need to know about the 26 invoices still due. How can we help? Once paid I
can remove the late fee's.
                                                                           4

 73
                                                                                                                                                   0)
                                                                                                                                                   0
On Tue, Apr 29, 2014 at 3:31 PM, Nancy Russell  wrote:                                                                        0
                                                                                                                                                   0
                                                                                                                                                   0
I have them finished on my side. The penalties have to be removed starting with 7.31.2013. I sent correspondence to Adela so there is a clean      z
explanation of the errors. I am working on your account right now as well ... because I want to clear this now that I have someone to work with.   I
                                                                                                                                                   0:::
Thank you for assigning someone. I would appreciate there being actions taken on the issues address in my email from 7.31.13.



Nancy W Russell

CEOIPrasldant


Rhino Contractors, LLC

SBA 8AIWOS8/HU8 Certified

28183 Altlls Palmas Road

Harlingen Texas 78552

Offlce:958,364.1737

Fa1C1956.412.624D

Ceii:956.535.49DD




From: McCarty Jr, Lee [malltn:mccarM@vmcmail.com]
Sent: Tuesday, Aprfl29, 2014 3:18PM
To: Nancy Russell
Cc: Farrar, David
Subject: Re: Scan from a Xerox WorkCentre



I can have Adela send you all the 26 invoices, you mark what is wrong and we will get them corrected. Would that work for you?
                                                                          5
 74
                                                                                                                                                        0
                                                                                                                                                        .......
On Tue, Apr 29,2014 at 3:10PM, Nancy Russell  wrote:                                                                               0
                                                                                                                                                        0
                                                                                                                                                        0
Lee, As I have stated since July 2013, I am required to have ALL the errors corrected on the statement. Secondly, the invoices that were rebilled are   z
INCORRECT. I was told on 1.14.14 at 10:00 am that I would have contact person and everything would be cleared IMMEDIATELY .. £ received a               I
                                                                                                                                                        0:::
phone call from David on 4.22.14 with my contact person so I can start all over again. I have sent over 20 request and no one has corrected any of
the invoices nor errors. The attached statement clearly shows that ALL of my correspondence has been ignored so WHO do I go to ask for
assistance? Just let me know. Do I go thru Adela or Linda Trimpe?



Nancy W Russell

CEOIPraeldant


Rhino Contractors1 LLC

S8A 8A/WOSBIHUB Certified


26163 Alta• Palm- Road

Hlllllngan Texas 78852

Offh:e:956.364.1737

FaxJ956.412.6240

Call:956.535.4900




From: McCarty Jr, Lee [malltD:mccartvl@vmgnail.coml
Sent: Tuesday, April29, 2014 2:43PM
To: lee@rhlno-rov.com
Cc: nancy@rhjno-rov.com; Kenny Warr; David Farrar, Adela White
Subject: Fwd: Scan from a Xerox WorkCentre



                                                                          6
 75
I have reviewed your email that you sent Adela today. It looks like all invoices prior to August 27 have been taking care of. We now need to address
                                                                                                                                                       .......
the 26 invoices forward that total $490k and are seriously past due. Please review the attached statement with invoices that are checked. Please       .......
                                                                                                                                                       0
respond on David picking up a check tomorrow                                                                                                           0
                                                                                                                                                       0
---Forwarded message---                                                                                                                                z
                                                                                                                                                       I
From: <4thFloorXEROX@vmcmail.com>                                                                                                                      0:::
Date: Tue, Apr 29, 2014 at 2:40PM
Subject: Scan from a Xerox WorkCentre
To: Lee McCarty 


Please open the attached document. It was scanned and sent to you using a Xerox WorkCentre.

Sent by: Guest (4thFioorXEROX@vmcmail.com]
Attachment File Type: PDF

WorkCentre Location: 4th Floor Sales Isom Rd
Device Name: XRXOOOOAADDE31F


For more information on Xerox products and solutions, please visit http://www.xerox.com




Lu McCarty I Credit Manager I Vulcan Materials Company
800 Isom Road, Ste. 300 •SaJl Antonio, Texas 78216 W: (210) 52-1-3524 1 F: (210) 524-3555

email: mccartyl@.vmcmail.com




                                                                          7
  76
                                                                                                     N
                                                                                                     .....
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     z
IG B   This email is free from viruses and malware because avast! Antivirus protection is active.
                                                                                                     :::r:
                                                                                                     0::::




Lee McCtuty I Credit Manager I Vulcan Materials Company
800 /som Road, Ste. 300 •San Antonio, Texas 782/6 W: (2/0) 52-1-352-1 F: {2/0) 52-1-3555

email: mccartylriV.vmcmail.com




10---------------------------------------------------
    a
                                                      ------------------------------------------
       This email is free from viruses and malware because avast I Antivirus protection is active.




                                                                           8
 77
                                                                                                        ('t)
                                                                                                        ......
                                                                                                        0
                                                                                                        0
                                                                                                        0
                                                                                                        z
                                                                                                        J:
                                                                                                        0::::



Lee McCarty I Credit Manager I Vulcan Materials Company
800 lmm Road Ste. 300 •San Antonio, Texas 782161 W: (2/0J 52-1-3524 F: (210) 52-1-3555

email: mccarty/fa.vmcmail.com




j0    j   This email is free from viruses and malware because avast I Antivirus protection is active.




Lee McCtuty I Credit Manager I Vulcan Materials Company
800 Isom Road, Ste. 300 •San Antonio, Texas 782161 W: (210) 52-1-352-11 F: (210) 52-1-3555

                                                                              9
 78
email: mccarty/fq'.l'mcnuul. cam
                                                                                                      ~
                                                                                                      .....
                                                                                                      0
                                                                                                      0
                                                                                                      0
                                                                                                      z
                                                                                                      J:
                                                                                                      ~




I[!I a   This email is free from viruses and malware because avast! Antivirus protection is active.




Lee McCarty I Credit Manager I Vulcan Materials Company
800 lsom Road, Ste. 300 •San Antonio, Texas 782161 W: (2/0) 52-1-352-1 ! F: (2/0) 52-1-3555

email: mccartyta:vmcmail. com




Il!J Q   This email is free from viruses and malware because avast! Antivirus protection is active.



                                                                            10
 79
                                                                                                                          10
                                                                                                                          ......
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0
                                                                                                                          z
Adela White I Credit and AR I SOR- Texas I Vulcan Materials Company I Website: l1)www.vulcanmaterials.com                 J:
                                                                                                                          0:::
800 Isom Rd. Ste. 300 San Antonio, TX 78216 I W 'iil: (210)524-3503 I F'm': (210) 524-35551 (J):whitead!c(-,vmcmail.com



j0 ~   This email is free from viruses and malware because avast! Antivirus protection is active.




                                                                         11
 80
                                                                                                                                                    co
                                                                                                                                                    ~

                                                                                                                                                    0
Nancr Russell                                                                                                                                       0
                                                                                                                                                    0
From:                  Nancy Ruaell (nancyGfhN.rgu:om}                                                                                              z
Sent:                  WedneSday, bclabet 23, 2013 5:01 PM                                                                                          J:
To:                    'Fanat. David'                                                                                                               0:.::
Bt.lb)ectl             Payment
AttaaJwnenta:           SPREADSHEET.xtr.x


David,
I overnighted(Lona Star overnight) a payment to your office in BI'Ownsvllle Texas in the amount of $21127.12. Here is the updated spreadsheet.
There was a payment made in the amount of $348.88 that need!> to he applied to the late fee that was due on 10.15.13 for tnvoice 33690 in the
amount of 311.68. Thus I have a remaining 31.97 that can be applied to invoice 6109776.

•nvoice 61022340 has a ticket that was applied incorrectly #57000633. I will need the invoice correct and resubm;ued. Alf of these Invoices go to
the government along wit 1 Wetght tickets and they want everything exact.

Nancy W Russell
CEO(Presldent
Rhino Contractors, LLC
SBA BA/WOSBIHUB CertJO&d
26183 AJtas Palmas Ro                                                                               ----- - - - -




     October 24.2013

     Dear Customer:
     llle following Ja the proof-okielivel for tradring number 802457937474.


     Stalu8:                     Delivered                                          ReceplianlatiFront Desk
     Sfgnad 1br by:              V.WARO                                             1200 URBAN CENTER DR
                                                                                    AL35242
                                                                                    Oct 23. 2013 09:16




     Shipping fnfarmatian:
 TJZidng number.                 802457937474                                       Oct22, 2013



     Redplent                                                Shipper.
     TRACIE LYNCH                                            NANCY RUSSELL
     VULIAN MATERIALS CO                                     RHINO CONTRACTORS.I.LC
     1200 URBAN CTR DR                                       28183 ALTAS PALMAS RD
     AL35242US                                               HARLINGEN, lX 785526285 US


     Thank you for choosing FedEle.




82                                                                                                  RHINO 0017
              fed,   Pac:l\fiiJH
                     i .~ ,ftir!Ji/i   8024 5793 7474   r:; 0215
                                                        I   , ; of-.. . . ..   I'   '   ,11




                                                                                              0
                                                                                              ...
                                                                                               ...




                                                                                              ;.
                                                                                              ...
                                                                                              ,."'.,•·
                                                                                              ,,"'
                                                                                              "




  .::0
  .J:
 2
 0
0
0
......
00
                                                                                                             I
                                                                                                         I
         83
                                                                                                         I
        N~ncy      Russell
        Fram:                 Nancy R11118111 [IIIIICYCirhhH'gv.ccm)
        Sent:                 Sll"lday, May 11,2014 7:20PM
        To:                   'White.~
        Cc:                   'Lee Ru88811'
        Subject:              RE: RHINO CONTRACTORS emall22


        Vulcan Materials Inc
        1200 Urban Ctr Dr
        Birmingham AL 35242

        It appears that most of the Fed Ex shipping labels were addressed to Traci Lynch. Someone must have given me her name in all of this mess. The
        check has not cleared. I did notice that the check for $58,000+ did clear ..

        I am going to be flying all day tomorrow so will be out oftouch. I have finished one more of the group of invoices. I need to have an updated
        statement showing all of the items corrected that were to be correct and/or cleared done. I have to submit this to US Fish and SBA I will be sending
        another batch of checks. I will be in a conference most of the week but just email me and I will respond late at night.

        Nancy W Ruaell
        CEOIPrealdent
        Rhino Contractors, LLC
        8BA 8AIW0811111UB Certified
        28183 Altaa Palm-.._.
        Harlingen TeXM 781112
        Olllcml!l8.384.1737
        FIIJIIIHI8.412.82AO
        CIIIIIIILIH.4100


        Fram: White, Adela [mallto:whltead@vrncman.com]
        Sent: Tuesday, May 06, 2014 2:06 PM
        To: Nancy Russell
        SUbject: Re: RHINO CONTRACTORS email 22

:::0    Nancy,
:::r:   rm needing the address where ck#13121 was sent, and date it cleared your bank.
z
0
0
0
        Thank you,
~

co

                                                                                  1

          84
       On Fri, May 2, 2014 at 9:27AM, Nancy Russell  wrote:

       I am finishing those today and will have a response. Lee , I appreciate you helping.



       As I stated in my emails, Vulcan has put me in a difficult situation with the SBA because I wasn't able to comply with the reports that I requested in
       July. If you will read my email, you will see where I request the "urgency" to my account. Rhino is an SBA SA company and this has caused me a
       lot of problems. I was told in January 2014 by David Farrar that everything would be taken care of... and I would have someone to work with.
       Again, nothing happened.




       Nancy W Ruuall



       Rhino Contractora1 LLC

       BBA 8AIW08BIHUB C.atled

       28183 Ale.• P.a..... RCIIId

       lllull....a T . . . . '70!12




       FU18!18,412.1240

       C.U1918.!1311.4BOO

:::0
I
z
0      Frvm: McCarty Jr, Lee [malltD:mccarM®vmcmall.com]
0      Sent: Friday, May 02, 2014 9:08 AM
0
IV     To: Nancy Russell
0
       Subject: Re: RHINO CONTRACTORS email 22
                                                                                   2

          85
        We will remove the late charges. Adela will be emailing soon. Lots of January invoices due, any problems on them?



        On Thu, May 1, 2014 at 6:23PM, Nancy Russell  wrote:

        Lee, Attached are the a few request for copies of the late charges. I am having to go back to all my emails to your company to verify everything. But
        I will be finished. Here is the initial half. I await for the copies and corrections.



        Nancy W Runell

        CEOIPIUkltlnt

        Rlllno Contracton, LLC

        88A 8AIW08111H. . Certified

        28183 Allaa ....._ Road


        Harllna-T.... 78112

        ClffiC8IBH.364.1737

        FIUIIB58.412.6240


        c.tla858.531.49GO




:::0    From: McCarty Jr, Lee [mallto:mccartyl®vmcmal!.coml
:::r:   Sent: Wednesday, April 30, 2014 1:35 PM
z       To: Nancy Russell
0
0       SUbJect: Re: Scan from a Xerox WorkCentre
0
N
~




                                                                                  3

          86
       Thank you



       On Wed, Apr 30, 2014 at 1:23PM, Nancy Russell  wrote:

       I am preparing a spreadsheet of every invoice that is incorrect and will have this to you by tomorrow or Friday morning at the latest.



       Nancy W Ru-11

       CEOIPrwaldeat


       Rhino Contracton, LLC

       8BA 8AIW088/HU8 C.rllfted

       281UAita8Palmu._.




       FaaM6.41Z.6240

       CelldiS&.!S3!1.4800




       From: McCarty Jr, Lee [rnallto:mccartvl®ymcmal!.com]
       Sent: Wednesday, Aprll30, 2014 8:27AM
       To: Nancy Russell
:::0   Subject: Re: Scan from a Xerox WorkCentre
I
z
0
0
0
1\)    Confused, the note you sent Adela is prior August 27 and taken care of. I need to know about the 26 invoices still due. How can we help? Once paid I
1\)
       can remove the late fee's.
                                                                                   4

          87
        On Tue, Apr 29,2014 at 3:31PM, Nancy Russell  wrote:

        I have them finished on my side. The penalties have to be removed starting with 7.31.2013. I sent correspondence to Adela so there is a clean
        explanation of the errors. I am working on your account right now as well ... because I want to clear this now that I have someone to work with.
        Thank you for assigning someone. I would appreciate there being actions taken on the issues address in my email from 7.31.13.



        NancyWRuaall

        CEOIPraald...t

        Rhino Contractors, LLC

        8BA 8AIWD8BIHUB Certified

        28183 Alta him•• Road

        Harllllgen T - - 78182

        Olllcea818.384.1 T3T

        F111C1188.41Z.U40

        c....,sa.sasAaoo



        From: McCarty lr, Lee [maRto:mccarty!@yrrcmail.com]
        Sent: Tuesday, Aprll29, 2014 3:18PM
        To: Nancy Russell
:::o    Cc: Farrar, David
:::r:   SUbject: Re: Scan from a Xerox WorkCentre
z
0
0
0
1\,)
w       I can have Adela send you all the 26 invoices, you mark what is wrong and we will get them corrected. Would that work for you?
                                                                                   5

           88
        On Tue, Apr 29, 2014 at 3:10PM, Nancy Russell  wrote:

        Lee, As I have stated since July 2013, I am required to have ALL the errors correc::ted on the statement. Secondly, the invoices that were rebilled are
        INCORRECf. I was told on 1.14.14 at 10:00 am that I would have contact person and everything would be cleared IM:MEDIATELY.. I received a
        phone call from David on 4.22.14 with my contact person so I can start all over again. I have sent over 20 request and no one has corrected any of
        the invoices nor errors. The attached statement clearly shows that ALL of my correspondence has been ignored so WHO do I go to ask for
        assistance? Just let me know. Do I go thru Adela or Linda Trimpe?



        NancyWRuaall

        CEGIP,...._at


        Rhino Contractors, LLC

        88A 8AIWD8BIHU8 Certified

        21183 Allll• Pal. . . Road

        .......... T.... 781S2

        Offlce;H8.314.173T

        FUJ888A12.8240

        Celh911.13B.4100




:::0
        From: McCarty Jr, lee [mailto:mccartvl@vmgnai!.comJ
:::r:   Sent: Tuesday, Aprtl29, 2014 2:43 PM
z       To: !ee@rhiDo-roy.mm
0       Cc: nancv!Dlrhino-rgy.com: Kenny Warr; David Farrar; Adela White
0       Subject: Fwd: Scan from a Xerox WorkCentre
0
N
~



                                                                                    6

          89
     I have reviewed your email that you sent Adela today. It looks like all invoices prior to August 27 have been taking care of. We now need to address
     the 26 invoices forward that total $490k and are seriously past due. Please review the attached statement with invoices that are checked. Please
     respond on David picking up a check tomorrow.

     ---Forwarded message---
     From: <4thFloorXEROX@ymcmail.com>
     Date: Tue, Apr 29, 2014 at 2:40PM
     Subject: Scan from a Xerox WorkCentre
     To: Lee McCarty 


     Please open the attached document. It was scanned and sent to you using a Xerox WorkCentre.

     Sent by: Guest [4thFloorXEROX@vmcmail.com]
     Attachment File Type: PDF

     WorkCentre Location: 4th Floor Sales Isom Rd
     Device Name: XRXOOOOAADDE31F


     For more information on Xerox products and solutions, please visit http://www.xerox.com




     Lee McCtrrty I Credit Mt~~~ager I V11kt111 Materia/r Conrpt111y
~    800 /som Road, Ste. 300 • Sa11A11tonio, Texas 78216 1W.· (210) 524-352-1 1F: (2 10) 52-1-3555
z
0    email: mccarty/Ciilvmcmail.com
0
0
N
01


                                                                               7

        90
       Il!l ij   This email is free from viruses and malware because avast! Antivirus protection is active.




       Lee McCtuty I Credit MaiUiger I Jl•klm Materials Company
       800 /som Road. Ste. 300 • San Antonio, Texas 78216 ! W:· (2/ 0) 524-3524 1F: (210) 52-1-3555

       email: mccartyl@vmcmail.com




:::0
       10 B      This email is free from viruses and malware because avast I Antivirus protection Is active.
I
z
0
0
0
N
0)



                                                                                     8

           91
       Lee McCarty I Credit MtUUJger I VldCllll Mlllerillls Company
       800 lsom Road. Ste. 300 • Sail Anto11io, Teras 78216 1W: (210) 52-1-3524 1F: (210) 52-1-3555

       email: mccartylrmvmcmqil.com




       Il!l j   This email is free from viruses and malware because avast I Antivirus protection Is active.




:::0
I
z
0
g      Lee McCorty I Credit M1111ager I Vulc1111 M11terltds Comp1111y
~      800 /som Road. Ste. 300 • Sa11 Antonio, Texas 78216 1 W: {2/0) 52-1-352-1 1F: (210) 52-1-3555

                                                                                    9

         92
       email: mccartylriV.vmcmail.com




       II!] ij     This email is free from viruses and malware because avast! Antivirus protection is active.




       Lee McCtuty I Credit MtuUJger I Vulcan Mtlterials Company
       800 Jsom Road. Ste. 300 • San Antonio, Texas 78216 1 W:· (210) 524-3524 ! F: (2/0J 524-3555

       email: mccartylrfJ)vmcmailcom




:::0
::r:
z
0
0
0
N
       j [!)   i   This email is free from viruses and malware because avast! Antivirus protection is active.
co
                                                                                      10

           93
       Adela White I Credit ancl AR I SOR- Texu I Vulcan Materials Company I Website: tJ' www.vulc.;mmaterials.com
       800 lsom Rd. Ste. 300 San Antonio, TX 78216 I W : (210)524-3503 I F if : (210) 524-35551 1):whitead@ymcmajl.com



       IE1 j   This email is free from viruses and malware because avast! Antivirus protection is active.




:::0
I
z
0
0
0
1\)